13‐417‐cr
     United States v. Kopstein


 1                                UNITED STATES COURT OF APPEALS
 2
 3                                        FOR THE SECOND CIRCUIT
 4
 5                                              August Term, 2013
 6
 7
 8                        (Argued: February 10, 2014      Decided: July 21, 2014)
 9
10                                              Docket No. 13‐417‐cr
11
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
13
14   UNITED STATES OF AMERICA,
15
16                              Appellee,
17
18                     ‐ v.‐
19
20   SCOTT D. KOPSTEIN, AKA “MIKEHRNY,” 
21
22                              Defendant‐Appellant.
23
24   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x

25           Before:                     JACOBS, LIVINGSTON, and LYNCH, Circuit Judges.
26
27           Scott D. Kopstein appeals from a judgment entered in the United States

28   District Court for the Eastern District of New York (Seybert, J.).  He argues that the

29   jury charge confused the jury as to entrapment, which was the sole defense.  For

30
 1   the following reasons, we vacate Kopstein’s conviction and remand for a new

 2   trial. 

 3             Judge LIVINGSTON dissents in a separate opinion.

 4                                             NORMAN TRABULUS, New York, NY, for
 5                                             Defendant‐Appellant.
 6
 7                                             WILLIAM P. CAMPOS, Assistant United
 8                                             States Attorney (Jo Ann M. Navickas,
 9                                             Assistant United States Attorney, on the
10                                             brief) for Loretta E. Lynch, United States
11                                             Attorney, Eastern District of New York, for
12                                             Appellee.
13
14   DENNIS JACOBS, Circuit Judge:

15             Scott D. Kopstein was convicted by a jury, in the United States District

16   Court for the Eastern District of New York (Seybert, J.), of transporting and

17   shipping child pornography to a federal agent posing as a twelve‐year‐old girl

18   during an electronic conversation in a “chat room.”  Kopstein did not deny that

19   he possessed the images, but argued that he was entrapped into transporting and

20   shipping them when the agent threatened to terminate the conversation (and

21   Kopstein’s sexual excitement) if Kopstein did not comply with the agent’s

22   repeated requests that he transmit child pornography.   

23    


                                                  2
 1         Given Kopstein’s trial strategy, it was critical that the jury be adequately

 2   instructed on entrapment, a defense that the district court deemed “surely . . . not

 3   frivolous.”  App. 235.  A review of the trial transcript, however, reveals

 4   substantial jury confusion, made worse by supplemental jury instructions that: (1)

 5   could be understood to say that the jury could convict even if the entrapment

 6   defense was successful; (2) lacked consistent direction as to what must be

 7   “induced” to show entrapment; and (3) suggested that the government had to

 8   both “prove” and “disprove” entrapment.  The instructions therefore failed to

 9   consistently and adequately guide the jury on Kopstein’s only defense to the only

10   charge that carried a mandatory minimum sentence.  

11         We vacate Kopstein’s conviction and remand for a new trial. 

12

13                                             I

14         In June 2009, Kopstein, a 20‐year‐old New York college undergraduate,

15   initiated an instant message chat with an undercover federal agent posing as a 12‐

16   year‐old girl in California.  

17         Kopstein immediately turned the conversation toward sex.  He repeatedly

18   sent naked pictures of himself to the agent, and asked the agent to return the


                                               3
 1   favor.  See App. 22‐23.  In response, the agent sent Kopstein a yearbook‐style

 2   photo of a young girl; but Kopstein requested “more naughty pics.”  Id.  When

 3   the agent said he did not have any, the following exchange ensued:

 4               [Kopstein]: do u have any other pics?
 5               [Agent]: yeah...what do i get out of it????????
 6               [Kopstein]: i got some more naughty pics of me for you
 7               [Kopstein]: if i can see more of u
 8               [Agent]: u hav any w a girl
 9               [Kopstein]: none of me with a girl
10               [Agent]: awwwww
11               [Kopstein]: but I have other people with other girls
12               [Agent]: any good ones
13               [Kopstein]: yea
14               [Kopstein]: if u send me more pics
15               [Kopstein]: ill show u alot
16
17   Id. at 24.  The agent responded by sending Kopstein a photo of a girl in a dress,

18   and Kopstein detailed the sexual acts he wished to perform on the girl.  See id.  

19         The agent quickly steered the conversation back to his request for child

20   pornography:

21               [Agent]: thought u were gona send me some stuff
22               [Kopstein]: send me a few more pics
23               [Kopstein]: then ill send u alot
24               [Agent]: nope
25               [Kopstein]: okkk
26
27   Id. at 24‐25.  Undiscouraged, Kopstein sent more pictures of himself, which

28   prompted the agent to muse: 

                                              4
 1                 [Agent]: sur got a lot of pics of urself
 2                 [Agent]: hehehehhe
 3
 4   Id. at 25.

 5          Only at that point did Kopstein send the agent child pornography.  Id. 

 6   Kopstein expressed hope that these images would sexually excite his chat partner,

 7   and the agent was enthusiastic: “i lik[e] pics like that”; “wow..that last pic was

 8   nice...she is cute.”  Id.  The agent also expressed a fondness for videos that depict

 9   a young girl “and a guy having real fun,” but Kopstein demurred: “its more fun

10   to do it yourself.”  Id. 

11          The rest of the chat consisted of Kopstein gloating about sexual experiences

12   with an 11‐year‐old girl and expressing a desire to actually meet his chat partner

13   for sex.  See id. at 27‐28.  The agent sent additional inoffensive pictures of a young

14   girl, and Kopstein responded with more images of child pornography.  See id. at

15   25‐28.  Asked where Kopstein had found these pictures, Kopstein explained,

16   “other people.”  Id. at 28.  Soon after, Kopstein ended the chat.  See id. at 29. 

17          Federal agents thereafter seized Kopstein’s computer and recovered many

18   other images of child pornography.  Kopstein signed an affidavit confessing to a

19   habit of initiating “sexual conversations . . . with younger girls” and to sometimes

20   trading pictures of himself for pictures of those girls (the images are not

                                                 5
 1   characterized).  He added, however, that he “never shared [pictures of his chat

 2   partners] with anyone” else and never “met, talked to on the phone, or had sex of

 3   any kind[] with any underage girl.”  See id. at 20‐21.

 4

 5                                            II

 6         Kopstein was charged with three counts of transporting and shipping child

 7   pornography.  Transport and shipment, unlike possession, is punishable by a

 8   five‐year mandatory minimum sentence.  See 18 U.S.C. § 2252(b)(1). 

 9         At the three‐day trial,  Kopstein’s only defense was that he had been

10   entrapped into transporting and shipping child pornography (though not into

11   possessing it).  The theory was that the agent’s request for “good” pictures of

12   “girls,” and the implicit threat that the agent would cut off the chat if Kopstein

13   did not comply, induced Kopstein into sending the images, which he had no

14   predisposition or inclination to do.

15         In summation, Kopstein’s counsel conceded that Kopstein initiated the chat

16   and that the government had proven “the underlying act: transporting and

17   shipping.”  App. 145.  He affirmatively invited the jury to convict Kopstein of the

18   lesser‐included offense of possession, for which Kopstein had no defense.  See id.


                                               6
 1   at 155.  Counsel argued, however, that (1) the federal agent induced the transport

 2   and shipment conduct; and (2) the government did not prove beyond a

 3   reasonable doubt that Kopstein was predisposed to send the images.  See id. at

 4   146‐52.

 5         A unanimous jury found Kopstein guilty of transporting and shipping

 6   child pornography.  In December 2012, the district court sentenced Kopstein to 66

 7   months’ imprisonment, adding six months to the mandatory minimum because

 8   Kopstein sent child pornography to a person he thought was a 12‐year‐old girl. 

 9   See id. at 272.

10

11                                            III

12         “We review a jury instruction challenge de novo, but we will reverse only

13   where the charge, viewed as a whole, demonstrates prejudicial error.”  United

14   States v. Coppola, 671 F.3d 220, 247 (2d Cir. 2012).  “Instructions are erroneous if

15   they mislead the jury as to the correct legal standard or do not adequately inform

16   the jury of the law.”  Hudson v. New York City, 271 F.3d 62, 67 (2d Cir. 2001)

17   (internal quotation marks and alterations omitted).  “Objectionable instructions

18   are considered in the context of the entire jury charge, and reversal is required


                                               7
 1   where, based on a review of the record as a whole, the error was prejudicial or the

 2   charge was highly confusing.”  Id. at 67‐68 (internal quotation marks and

 3   alteration omitted); see also Nat’l R.R. Passenger Corp. v. One 25,900 Square Foot

 4   More or Less Parcel of Land, 766 F.2d 685, 688 (2d Cir. 1985) (“A charge that

 5   appears likely to have left the jury ‘highly confused’ may, on that ground alone,

 6   be reversed.”).

 7         We will vacate a conviction if the initial jury instructions are faulty, the jury

 8   expresses confusion, and the court’s supplemental instruction fails to alleviate the

 9   jury’s concerns or only adds to the already‐existing confusion.  For example, in

10   United States v. Rossomando, we concluded, on plain‐error review, that

11                the court’s initial charge posed a genuine risk of confusing the jury
12                into believing that it would be proper to convict Rossomando . . .
13                without finding that he [committed an essential element], and that
14                the court’s supplemental charge on intent did not adequately cure
15                any such potential misperception.  We therefore reverse the district
16                court’s judgment because we are not fully confident that the jury
17                found Rossomando guilty of an essential element of [the crime], and
18                because our doubts are sufficient to call into question the fairness
19                and integrity of Rossomando’s conviction.

20   144 F.3d 197, 200‐01 (2d Cir. 1998) (citation omitted).  

21         Even if an initial instruction is not itself erroneous or highly confusing, a

22   supplemental instruction prompted by a jury question may be so muddled as to


                                                8
 1   warrant vacatur.  We have explained: 

 2                If the court’s instructions . . . had been confined to those contained in
 3                its original charge to the jury, a reversal would not be required. . . .
 4                However, in its supplemental instructions to the jury after
 5                deliberations had begun, the district court left the issue . . . in further
 6                confusion and thereby inadvertently undermined its earlier correct
 7                instructions . . . .  In short, the court’s supplemental instructions to
 8                the jury were sufficiently incomplete and misleading so as to make
 9                the charge, viewed as a whole, inadequate . . . . 
10
11   United States v. Hastings, 918 F.2d 369, 371‐73 (2d Cir. 1990) (citations omitted);

12   see also United States v. Velez, 652 F.2d 258, 262 (2d Cir. 1981) (“Although

13   reluctant to upset a conviction because of an error in the supplemental charge, we

14   are constrained to reverse here because the trial court’s failure to recharge the jury

15   on [an] element was both erroneous and highly prejudicial.”).  

16         A supplemental instruction can be a potent influence.  A jury’s interruption

17   of its deliberations “to seek further explanation of the law” is a “critical moment

18   in a criminal trial”; and we therefore ascribe “crucial importance” to a

19   “completely accurate statement by the judge” at that moment.  United States v.

20   Lefkowitz, 284 F.2d 310, 314 (2d Cir. 1960).  “[T]he district court must exercise

21   special care to see that inaccuracy or imbalance in supplemental instructions do

22   not poison an otherwise healthy trial.  This is especially true since the judge’s last

23   word is apt to be the decisive word.”  Tart v. McGann, 697 F.2d 75, 77 (2d Cir.

                                                9
 1   1982) (internal quotation marks and citations omitted).  

 2         Unaddressed or aggravated juror confusion is almost certainly not

 3   harmless if it pertains to a defendant’s “only” or “primary” defense.  See Velez,

 4   652 F.2d at 262; Rossomando, 144 F.3d at 198.

 5

 6                                            IV

 7         “[A] valid entrapment defense has two related elements: government

 8   inducement of the crime, and a lack of predisposition on the part of the defendant

 9   to engage in criminal conduct.”  Mathews v. United States, 485 U.S. 58, 63 (1988). 

10   The defendant bears the burden of presenting credible evidence of government

11   inducement.  See United States v. Bala, 236 F.3d 87, 94 (2d Cir. 2000).  If the

12   defendant sustains that burden, the prosecution must prove predisposition to

13   commit the crime beyond a reasonable doubt.  See United States v. Al–Moayad,

14   545 F.3d 139, 153 (2d Cir. 2008).  The government may do so by demonstrating

15   “(1) an existing course of criminal conduct similar to the crime for which the

16   defendant is charged, (2) an already formed design on the part of the accused to

17   commit the crime for which he is charged, or (3) a willingness to commit the

18   crime for which he is charged as evidenced by the accused’s ready response to the


                                               10
 1   inducement.”  Id. at 154 (internal quotation marks and alteration omitted).  

 2         The government relied on Kopstein’s ready compliance, which “is usually

 3   indicated by the promptness of a defendant’s agreement to commit an offense.” 

 4   United States v. Cromitie, 727 F.3d 194, 206 (2d Cir. 2013).

 5

 6                                             V

 7                                             A

 8         In deciding whether jury instructions are prejudicially erroneous or highly

 9   confusing, we evaluate them in the context of the entire record.  See, e.g., Hudson,

10   271 F.3d at 67‐68.  We therefore discuss the jury instructions and their context at

11   some length.

12         The initial entrapment charge, unchallenged on appeal, was as follows1:  

13                The defendant asserts as a defense to the indictment three counts of
14                transporting and shipping child pornography that he was entrapped
15                into committing those offenses by the undercover government agent. 
16                The defendant may not be convicted of a crime if it was the
17                Government who gave the defendant the idea to commit the crime, if
18                it was the Government who also persuaded him to commit the crime,
19                and if he was not ready and willing to commit the crime before the



          1 This section appears, in relevant part, on page 42 of the instructions given to
     the jury.  Passim, the court, counsel, and the jury referred to instructions by page
     number. 

                                               11
 1              Government agent first was in communication with him.
 2
 3              On the other hand, if the defendant was already ready and willing to
 4              commit the crime of transporting and shipping child pornography,
 5              and the Government merely presented him with an opportunity to
 6              do so, that would not constitute entrapment.
 7
 8              Your inquiry on this issue should first be to determine if there is any
 9              evidence that the undercover agent took the first step that led to a
10              criminal act of the defendant transporting and shipping child
11              pornography.  If you find there was no such evidence, there can be
12              no entrapment, and your inquiry on this defense should end there.
13
14              If, on the other hand, you find some evidence that the undercover
15              government agent initiated the criminal acts charged in the
16              indictment, then you must decide if the Government has satisfied its
17              burden to prove beyond a reasonable doubt that prior to that the
18              defendant was ready and willing to commit the crimes of
19              transporting and shipping child pornography.
20
21              If you find beyond a reasonable doubt that the defendant was
22              predisposed, that is, ready and willing to commit transporting and
23              shipping child pornography as charged, and merely was awaiting a
24              favorable opportunity to commit those offenses, then you should find
25              that the defendant was not entrapped.
26
27              On the other hand, if you have a reasonable doubt that  the
28              defendant would have committed the offenses charged without the
29              Government’s inducements, you must acquit the defendant of the
30              crimes of transporting and shipping child pornography.
31
32   App. 187‐88.

33        Confusion set in with the explanation as to the lesser included offense of




                                            12
 1   possession2:

 2                  In some cases, the law which a defendant is charged with breaking
 3                  actually covers two separate crimes.  One is more serious than the
 4                  second, and the second is generally called a lesser included offense.
 5           
 6                  The indictment in this case charges the defendant with three counts
 7                  of transporting and shipping child pornography, and I have
 8                  explained to you the elements which the Government must prove
 9                  beyond a reasonable doubt before you may convict him of that crime.
10
11                  If you find that the Government has not satisfied its burden of proof on any
12                  of those elements, then before you may render a verdict of not guilty as to
13                  transporting and shipping child pornography, you must proceed to
14                  determine whether the defendant has committed the lesser crime of
15                  possession of child pornography.
16
17                  On the other hand, if you find that the Government has proven the
18                  defendant’s guilt beyond a reasonable doubt as to each of the three
19                  counts of transporting and shipping child pornography, you should
20                  stop deliberating and inform the Court before you consider the lesser
21                  included offense.
22
23   Id. at 188‐89 (emphasis added).  The emphasized passage (“before you may

24   render a verdict”) could be read to instruct that if the jurors find that Kopstein

25   was entrapped into transporting and shipping child pornography (which would

26   be a complete defense to that charge), they should not render a verdict of not

27   guilty on that charge (the correct outcome) until after they had determined




          2 This section appears on page 44 of the instructions given to the jury.  

                                                  13
 1   whether Kopstein committed the lesser offense of possession.3  That in turn could

 2   have misled the jury into thinking that it could return a verdict of guilty on the

 3   greater offense even if the prosecution had failed to prove a necessary part of its

 4   case, simply because Kopstein was guilty of the lesser offense.  This source of

 5   potential confusion would recur throughout the instructions.

 6         Right before the jury retired to deliberate, the court summarized its

 7   instructions as follows4:

 8                As I instructed you earlier, if you find that the Government has not
 9                satisfied its burden of proof on any of those elements, then before you may
10                render a verdict of not guilty as to transporting and shipping child
11                pornography, you must proceed to determine whether the defendant has
12                committed the lesser crime of possession of child pornography.
13
14                On the other hand, if you find that the Government has proven the
15                defendant’s guilt beyond a reasonable doubt as to each of the three
16                counts of transporting and shipping child pornography, you should
17                stop deliberating and inform the Court before you consider the lesser
18                included offense.

19   Id. at 198‐99 (emphasis added).  Once again, the language could be

20   misunderstood (as it was) to say that the jury should not automatically return a



          3 Maybe it was intended that the jury would understand that the “rendering”
     of the verdict would not take place until the jury’s return to open court; but few
     lawyers and no laymen would intuit the distinction.  

          4  This section appears on page 59 of the instructions given to the jury.

                                                14
 1   verdict of not guilty as to transporting and shipping even if the government failed

 2   to sustain its burden‐‐while of course that is exactly what the jury was required to

 3   do if the entrapment defense was successful.  

 4         Kopstein’s counsel objected that the instructions suggested to the jurors

 5   that “they should consider the lesser included [offense] if they find the defendant

 6   not guilty by reason of a failure to prove the elements.  But it should also include

 7   a situation whether they find him not guilty, not just because of a failure . . . not to

 8   prove the elements, but . . . by reason of the defense of entrapment.”  Id. at 201. 

 9   The government did not object and the court then told the jurors:

10                Ladies and gentlemen, there’s an issue I want to bring to your
11                attention.  I misspoke previously.  On pages 44 and 59 of the charge
12                that you will be getting, I failed to include the following instruction:
13                If you find that the Government has not satisfied its burden of proof
14                on any of those elements, or if you find that the defendant has proven
15                his defense of entrapment, before you may render a verdict‐‐ 
16
17   Id. at 202 (emphasis added).  Kopstein’s counsel objected on the ground that

18   Kopstein was being assigned the burden of proof.  Id. at 203.  The Court

19   acknowledged the objection, and continued:

20                It should read on 44 and again on 59: If you find that the Government
21                has not satisfied its burden of proof on any of those elements, or if
22                you find that the Government has not disproved the defendant’s
23                defense of entrapment, then you must go on to consider the lesser
24                included offense of . . . possession of child pornography.

                                               15
 1                All right. Ladies and gentlemen, that will appear again on page 59,
 2                and I instruct you that the same rules apply.  If the Government fails
 3                to prove beyond a reasonable doubt the elements of shipping or
 4                transporting child pornography, or whether or not the Government failed
 5                to prove beyond a reasonable doubt that the defendant was not entrapped. 
 6                All right.  

 7   Id. at 203 (emphasis added).  Thus, it remained muddled whether the jury must

 8   find the defendant not guilty of transport and shipment if the prosecution failed

 9   to prove its case or if the entrapment defense were successful.  The last line of

10   instructions the jury heard before entering deliberations did not help: “whether or

11   not the Government failed to prove beyond a reasonable doubt that the defendant

12   was not entrapped.”  

13                                             B

14         Shortly after deliberations began, the jury submitted a note requesting

15   clarification regarding page 44 of the jury instructions, which discussed the lesser‐

16   included offense of possession.  See id. at 206.  The court asked the jury to be

17   more specific, prompting this second note: 

18                Please clarify:
19
20                p. 42 “If you find there was no such evidence there can be no
21                entrapment and your inquiry on this defense should end there”
22
23                p. 44 “or if the government has not disproved the defense of
24                entrapment beyond a reasonable doubt, then before you may render

                                              16
 1                 a verdict of not guilty”
 2
 3                 If we find in favor of the page 42 instructions, do we consider the
 4                 instruction on page 44 and if so what does it mean to “disprove the
 5                 defense of entrapment”?

 6   Id. at 225.

 7          The referent of the phrase “[s]uch evidence” on page 42 is “any evidence

 8   that the undercover agent took the first step that led to the criminal act of the

 9   defendant transporting and shipping child pornography.”  But the jury is left to

10   wonder what the “first step” was that “led to” the transporting and shipping of

11   the images in question: Possession of the child pornography (Kopstein)? 

12   Initiation of the chat (Kopstein)?  Sexual references (Kopstein)?  Mention of

13   pictures involving other “girl[s]” (the agent)?  Request to transmit an image of a

14   child being raped (the agent)?  

15          The jury’s cryptic note also reflects basic confusion about some critical

16   points: 

17          •      The jury was wondering why it should not “render” a verdict for

18                 defendant if the government did not “disprove the defense of

19                 entrapment.”  Well might one wonder.

20          •      The jury does not know what it means to “disprove the defense of


                                               17
 1                entrapment.”  If it did not understand that, it understood nothing.

 2   As the district court recognized, the jurors “are getting confused about the

 3   defense of entrapment, and they are coordinating it to inducement, which is

 4   understandable.”  Id. at 208.    

 5         The note prompted colloquy between court and counsel on how to dispel

 6   the confusion.  Though the jury did not hear this discussion, the back‐and‐forth

 7   draws on some of the same sources of confusion that had appeared (and would

 8   reappear) throughout the transcript and reflects as well the active intervention of

 9   Kopstein’s counsel (as well as the constructive role performed by the prosecutor):

10                THE COURT: I was basically going to advise them if they initially
11                decide‐‐if they do not initially determine beyond a reasonable doubt that the
12                Government agent induced the criminal activity‐‐
13
14                [Kopstein’s counsel]: That reverses the burden.
15
16                THE COURT: No, that makes it worse.  Let me redo this.  Initially
17                they have to decide whether or not the Government has proven beyond a
18                reasonable doubt that the Government agent induced the criminal activity.
19
20                [Kopstein’s counsel]: I think, your Honor, you said it correctly the
21                first time ‐‐
22
23                THE COURT: You have to show that the Government agent induced
24                the defendant to engage in criminal activity.
25
26                [Kopstein’s counsel]: But the defendant does not have to show that beyond
27                a reasonable doubt.

                                                18
 1   THE COURT: No, the Government has to show that.
 2
 3   [Kopstein’s counsel]: All right.
 4
 5   [Prosecutor]: The Government has to show beyond a reasonable
 6   doubt that the defendant . . . was ready and willing to commit the
 7   crimes of transporting.  That’s what the Government has to prove
 8   beyond a reasonable doubt.
 9
10   THE COURT: And one of the elements of that is to establish that the
11   Government agent induced the defendant to enter into the criminal activity. 
12   Because if you don’t have the inducement‐‐
13
14   [Prosecutor]: We don’t have to disprove the‐‐
15
16   THE COURT: No, you have to prove beyond a reasonable doubt that the
17   Government agent induced‐‐
18
19   [Kopstein’s counsel]: Did you mean to say “did not induce”?
20
21   [Prosecutor]: Your Honor, the defense of entrapment is that they
22   claim there was an inducement.
23
24   THE COURT: Right.  You have to prove beyond a reasonable doubt that‐‐
25
26   [Prosecutor]:‐‐that the defendant was, despite the claim of
27   inducement, was nonetheless ready and willing to commit the crime.
28
29   [Kopstein’s counsel]: Well, your Honor, they seem to be focusing first
30   on the inducement.
31
32   THE COURT: Right. That’s an element of entrapment.
33
34   [Kopstein’s counsel]: Right. Right. . . . I’m concerned they may think the
35   first step is simply entering into a chat without regard whether the first step
36   had anything to do with transporting.

                                    19
 1   THE COURT: That they induced the defendant to send, transport, to
 2   ship the materials.
 3
 4   * * *
 5
 6   [Kopstein’s counsel]: Obviously, the charge as given is correct, but I
 7   think they are confused.  What I would suggest the Court do is to
 8   explain the language on page 42 means that if there is any evidence
 9   that the Government agent took the first step, that is, gave the
10   defendant the idea to commit the crime and persuaded him to
11   commit the crime, then you proceed to the issue of predisposition on
12   which the Government bears the burden of establishing beyond a
13   reasonable doubt that he was predisposed ‐‐
14
15   THE COURT: But there has to be some evidence.
16
17   [Kopstein’s counsel]: Right. . . . I think that when they say “first step
18   that led,” they may think that is something different than giving the
19   defendant the idea to commit the crime or persuading the defendant
20   to commit the crime.  They may think the first step is meeting in a chat . .
21   . .  That is what led to this, notwithstanding that I may have been a
22   government agent during the course of the chat who persuaded him
23   to commit the crime.  That first step may be something different than
24   the actual inducement, and that’s why I’m worried about that
25   question.  I think as long as that is clarified, it will be pretty easy for
26   them to follow this instruction. . . .
27
28   [Prosecutor]: That may be an interesting inquiry, but that is not the
29   question posed.  The question posed seems to confuse the issue on
30   page 44 and the verbiage that was put in, which is disprove the
31   defense of entrapment.  The way that is done in the entrapment
32   charge is by the Government’s burden of proving beyond a
33   reasonable doubt that defendant had a predisposition, that he was
34   already willing and able to commit the act despite the inducement. 
35   So this concept of disproving the defense of entrapment appears to confuse
36   the jury in what the burden is on the Government‐‐ . . .

                                   20
 1   THE COURT: How about there must be some evidence of
 2   inducement that the Government agent took the first step to have the
 3   defendant transport, ship child pornography?
 4
 5   [Kopstein’s counsel]: That’s fine.
 6
 7   [Prosecutor]: Yes.
 8
 9   THE COURT: There’s no problem with that.  The first step that led to a
10   criminal act and so forth.  If you find there is no such evidence, there
11   can be no entrapment, and your inquiry on this defense should end. 
12   If, on the other hand, you find some evidence that the undercover
13   government agent initiated the criminal acts charged in the
14   indictment, then you must consider if the Government had satisfied
15   its burden beyond a reasonable doubt that prior to that the defendant
16   was ready, willing and so forth. And that gets into the whole
17   predisposition.  Moving on to the lesser included, which is on page
18   44, we can list the elements what the Government would be required
19   to disprove.  Your position . . . is that the defendant wasn’t
20   predisposed to commit this crime.
21
22   [Kopstein’s counsel]: Right, and that there was an inducement in the
23   chat and by the agent. . . .
24
25   THE COURT: What about:  The Government has failed to prove
26   beyond a reasonable doubt that the defendant was not entrapped. I
27   mean, that’s what you have to prove. You have to disprove that he
28   was entrapped.  We tell them what entrapment is. In order for them
29   to even consider entrapment, they have to find there was some
30   evidence of inducement. If there is no evidence of inducement, they
31   don’t bother with entrapment.
32
33   [Prosecutor]: Correct. So what language?
34
35   THE COURT: At 44, the language would be: If you find that the
36   Government has not satisfied its burden of proof on any of these

                                 21
 1                elements, or that the Government has failed to prove beyond a
 2                reasonable doubt that the defendant was not entrapped. . . .  In order
 3                to find him not entrapped, they have to find, first, that there was
 4                some inducement.
 5
 6                [Prosecutor]: I don’t disagree. I’m fine with that.
 7
 8                THE COURT: Hopefully, that will do it.  We’ll bring them out and
 9                give it.

10   Id. at 208‐16 (emphases added).

11         When the jury was called back in, the following supplemental instruction

12   was given:

13                With respect to page 42: Initially, before you even consider
14                entrapment, you have to find that there has been presented in this
15                case some evidence that the defendant was induced by the Government
16                agent to commit the criminal act, the first step in committing the criminal
17                act of transporting child pornography and shipping child pornography.
18
19                So again, there must be some evidence of inducement on the part of
20                the Government agent that this inducement caused the defendant to take
21                the first step.  If there is no such evidence, or you conclude there is no
22                such evidence based on the testimony, then you cannot consider
23                entrapment, and your inquiry stops there.
24
25                Now, your next question relates to page 44: Or if the Government has
26                not disproved the defense of entrapment beyond a reasonable doubt,
27                then before you may render a verdict of not guilty . . .
28
29                I know that is confusing.
30
31                And you then go on to say: If we find in favor of the page 42
32                instruction, do we consider the instruction on page 44?

                                                22
 1   If, on page 42, you find that there was some evidence of inducement by
 2   the Government agent and that this caused the first step to have the
 3   defendant transport or ship . . . child pornography, if you find there is
 4   some evidence of that, then you consider entrapment.  All right.
 5
 6   If you find there is no evidence of that, then forget about entrapment
 7   and disregard any mention of entrapment.
 8
 9   So look at page 42.  Initially, make a determination whether there is
10   some evidence of inducement, that is, that the Government agent took
11   the first step to have defendant transport and/or ship child pornography.
12
13   Now, with regard to the instructions here, if you decide there is no
14   inducement, disregard the instructions on entrapment, and then you
15   go on to the next step, which is to decide whether or not the
16   Government has proven each and every element of the transporting
17   and shipping of child pornography beyond a reasonable doubt.
18
19   If you decide that the Government has proven this beyond a
20   reasonable doubt on all three counts, then you report that to the
21   Court.
22
23   If you decide that the Government has not proven it on all three
24   counts, the three elements that I’ve told you about, then you let the
25   Court know.  And if you can’t decide on all three counts, let me
26   know.
27
28   If your verdict is not guilty on all three counts, then you can go on to
29   consider the lesser included.  If you can’t decide on all three counts,
30   then you come in and tell me you can’t decide, and we’ll go from
31   there.
32
33   But if you decide that the Government has proven the defendant’s
34   guilt, once you get to the three counts, beyond a reasonable doubt,
35   you tell me that, and you stop your deliberations.
36

                                  23
 1   So let’s review for a moment.
 2
 3   On page 42, the first inquiry you make is whether or not there is
 4   some evidence of entrapment.  If you‐‐I’m sorry, of inducement, not
 5   entrapment.  If you find there is some evidence that the Government
 6   agent took the first step to have the defendant transport or ship child
 7   pornography, then you go on to consider the other elements as to whether
 8   or not the Government has proven entrapment and has disproven
 9   entrapment beyond a reasonable doubt.
10
11   First off, is there some evidence of inducement?
12
13   If you find there is some evidence of inducement, you go on to
14   consider whether or not the Government has disproven beyond a
15   reasonable doubt that the other elements of entrapment which I’ve
16   listed here apply.
17
18   In other words, if the defendant was already ready and willing to
19   commit the crime of transporting and shipping child pornography,
20   and the Government merely presented him with an opportunity to
21   do this, all right.  Then there’s no entrapment.
22
23   First, look if there is some evidence of inducement. If you find there
24   is no evidence of inducement, that stops the inquiry on entrapment. 
25   If you find there is some evidence of inducement in that first step, then
26   you go on to decide whether or not the Government has proven to
27   you beyond a reasonable doubt that the defendant was already
28   ready, willing and able to commit the crime of transporting child
29   pornography, and if the Government merely presented him with an
30   opportunity to do so, that wouldn’t constitute entrapment.
31
32   If you decide this issue of entrapment, you go on to decide whether or not the
33   Government has proved beyond a reasonable doubt the three elements‐‐or
34   the elements that I’ve outlined for you for transporting and shipping child
35   pornography.  If all those elements are met beyond a reasonable doubt, then
36   you should convict the defendant and report your verdict.

                                   24
 1                If you find beyond a reasonable doubt that the Government has not
 2                met that‐‐if you find that the Government has not met that standard
 3                as to shipping and transporting, and if you unanimously agree that
 4                the defendant has not, for each of the counts, you will render a
 5                verdict in favor of the defendant.
 6
 7                If you cannot make up your mind on the three counts as 
                                                                   to guilty or not
 8                guilty, then you come in and report that to me.
 9
10                Let me know if that helps or confuses you further.

11   Id. at 216‐21 (emphases added).

12         Kopstein’s counsel objected that the supplemental charge “indicated that

13   even if [the jury] found entrapment, . . . [it] can still go on to consider transporting

14   and shipping.”  Id. at 221.  When the court told him that it was not the “sense of

15   it,” he backed down.  Id. at 222‐23.  The jury soon after returned a unanimous

16   guilty verdict. 

17

18                                             VI

19         The jury instructions, including the supplemental instructions, drew upon

20   multiple sources of confusion.  

21                                              A

22         First, the jury’s note reflects confusion regarding whether the “before you

23   may render a verdict” language in the original instructions authorized a finding

                                               25
 1   of guilt even if the entrapment defense were successful or the government failed to

 2   sustain its burden of proof on an element of the offense.  The supplemental

 3   instructions compounded the problem several times over by indicating that,

 4   however the jury decided entrapment, it should nevertheless proceed to consider

 5   the three elements of transport and shipment.  See id. at 220 (“If you decide this

 6   issue of entrapment, you go on to decide whether or not the Government has

 7   proved beyond a reasonable doubt the three elements‐‐or the elements that I’ve

 8   outlined for you for transporting and shipping child pornography.  If all those

 9   elements are met beyond a reasonable doubt, then you should convict the

10   defendant and report your verdict.”).  This could only increase the jury’s already

11   considerable confusion by indicating that entrapment was not a dispositive

12   defense.5 

13                                             B

14         Second, the court’s supplemental instructions regarding inducement and

15   the “first step” were inconsistent and problematic given the facts of this case.6  


          5 It is undisputed by the government that Kopstein adequately raised this
     objection to the district court, which dismissed it because that was not the court’s
     “sense” of the instruction’s meaning.  App. 223.

          6 Kopstein’s counsel pointed out possible jury confusion regarding
     inducement and the “first step,” but did not make a specific objection during or

                                               26
 1         At times, the court stated (in accord with model jury instructions) that the

 2   proper inducement inquiry was whether the government agent took the first step.  See

 3   App. at 218 (“Initially, make a determination whether there is some evidence of

 4   inducement, that is, that the Government agent took the first step to have

 5   defendant transport and/or ship child pornography.”); see also 1‐8 Modern

 6   Federal Jury Instructions‐Criminal 8.07 (“Your inquiry on this issue should first

 7   be to determine if there is any evidence that a government agent took the first

 8   step that led to a criminal act.”).  At other times, however, the court took for

 9   granted that Kopstein took the “first step,” short‐circuiting an inquiry it

10   simultaneously assigned to the jury.  See App. 217 (“So again, there must be some

11   evidence of inducement on the part of the Government agent that this inducement

12   caused the defendant to take the first step.” (emphasis added)).  




     after the reading of the supplemental instructions.  Review of this purported
     error is therefore governed by the plain error standard.  See Fed. R. Crim. P.
     30(d), 52(b).  Even so, however, a confusing jury instruction on the defendant’s
     sole defense will constitute plain error.  See Rossomando, 144 F.3d at 203 (even
     though Rossomando’s counsel expressed satisfaction with supplemental
     instruction, “because the court’s initial charge could have utterly vitiated
     Rossomando’s defense, and because the jury’s request for further instruction is a
     concrete indication that it may in fact have done so, the failure of the
     supplemental charge to restore Rossomando’s defense critically undermines our
     confidence in Rossomando’s conviction, and warrants reversal for plain error”). 

                                                 27
 1         Worse, unaided reference to the “first step” could not provide sufficient

 2   guidance to the jury, given the possibilities that the cognizable “first step” was

 3   the initiation of the chat, or the reference to sexual matters, or the proposal that

 4   child pornography be transported or shipped‐‐or even possession of the images.

 5         The entrapment defense contemplates “government inducement of the

 6   crime,” Mathews, 485 U.S. at 63 (emphasis added), not government inducement

 7   of a related crime or any crime.  Kopstein was clearly, and admittedly, not induced

 8   to possess child pornography and to initiate the chat, but that does not say

 9   whether Kopstein was induced to commit the offenses of conviction: i.e.,

10   transport and shipment of child pornography.  

11         “The question of entrapment is generally one for the jury, rather than for

12   the court.”  Id.  Kopstein did not suppose that a child would want to look at child

13   pornography, and expressed no interest in transporting it until the agent several

14   times urged Kopstein to do so.  So the initial question of fact was whether

15   Kopstein was induced by the agent to transport and ship images of child

16   pornography involving other individuals and victims.  

17         As the district court observed, Kopstein’s entrapment defense “surely was




                                               28
1   not frivolous.”7  App. 235.  But the undefined and inconsistent references to a

2   “first step” offered insufficient guidance for the jury to untie the knotty issues of

3   inducement.  The court should have made clear that the critical inquiry concerned

4   inducement of the transport and shipment, and not inducement of other conduct,

5   however reprehensible.8

6                                             C  

7         In addition to these two underlying sources of confusion, another problem

8   in the supplemental instructions could only have left the jury more perplexed:

9   inconsistent pronouncements on whether the government was required to


         7 By observing that the defense was not frivolous, we do not mean to express
    any view about the ultimate merit of the defense.  A properly instructed jury
    might well conclude that Kopstein’s desire to see “more naughty pics” of the
    “girl” with whom he was corresponding, or to “see more of [yo]u,” indicated a
    predisposition to engage, as a principal or as an inducer, in the transmission of
    child pornography.  But the jury was not required to see the evidence in that
    light, and would have been equally entitled to conclude that Kopstein, left to his
    own devices and absent the prodding of the agent, would have contented himself
    with erotic “chat” and with the contemplation of his own collection of illegal
    child pornography.  

         8 The prosecutor’s trial summation urged the jury to speculate about what
    Kopstein would have done if his chat partner had been a real girl living nearby. 
    See App. 158‐59 (“And does anyone here think that if that location was on Long
    Island, this would only be a transportation of child pornography charge . . . .”). 
    Kopstein does not challenge the prosecutor’s line of argument on appeal, but the
    prosecutor thus invited speculation on a subject that would likely further distract
    the jury from the conduct charged.

                                              29
 1   “prove” entrapment or “disprove” entrapment.  See, e.g., id. at 219 (“If you find

 2   there is some evidence that the Government agent took the first step to have the

 3   defendant transport or ship child pornography, then you go on to consider the

 4   other elements as to whether or not the Government has proven entrapment and

 5   has disproven entrapment beyond a reasonable doubt.”).

 6                                              D

 7         The Government argues that, despite these errors and sources of confusion,

 8   the district court stated the standards correctly elsewhere in the transcript.  We

 9   have, however, “reject[ed] the notion” that incorrect statements “are necessarily

10   ‘cured’ so long as the charge contains the correct standard elsewhere.  Our

11   precedents do not stand for any such proposition.  They emphasize, rather, that

12   the instructions must be considered as a whole.”  Hudson, 271 F.3d at 70. 

13   Prudence counsels vacatur when the instructions become sufficiently confused, as

14   we emphasized in a civil case:

15                Reviewing [the judge’s] instructions as a whole, we find the mention
16                of the correct standard inadequate.  After reading and rereading the
17                charge, we conclude that it was confusing as to whether intent to do
18                wrong was required to find a violation of Ellison’s . . . rights.  . . . In
19                light of this confusion, we do not know whether a correctly charged
20                jury would have rendered a different verdict.  Under the
21                circumstances, the prudent course is to vacate the judgment of the
22                district court and to remand for a new trial.

                                                30
 1
 2   Id. at 70‐71.  Clear and adequate jury instructions are no less important when a

 3   criminal defendant’s liberty is at stake. 

 4         In sum, the jury instructions compounded the jury’s bewilderment

5    regarding Kopstein’s only viable defense.  “[B]ecause our doubts are sufficient to

 6   call into question the fairness and integrity of [Kopstein’s] conviction,” that

 7   conviction must be vacated.  Rossomando, 144 F.3d at 200‐01; see also Hastings,

 8   918 F.2d at 373; Velez, 652 F.2d at 262.  

 9

10                                                VII

11         The dissent can be treated briefly:

12         •      The revolting particulars of Kopstein’s exchanges with the agent, set

13                out fulsomely in the dissent, demonstrate only that there is enough

14                here to justify rejection of the entrapment defense–‐which no one is

15                disputing.  But conviction itself was properly reserved to the jury,

16                acting under sufficiently useful instructions.  The dissent, discounting

17                that procedural nicety, finds that Kopstein “was not entrapped, but

18                utterly predisposed.”  Dissenting Opinion at 2.  However, as the

19                district court observed, Kopstein’s entrapment defense was “surely . .

                                                  31
 1       . not frivolous,” App. 235, and even the government has not argued,

 2       either in the district court or on appeal, that it was.   

 3   •   The dissent conflates two distinct questions of predisposition: (1) to

 4       receive sexualized images of the girl Kopstein met online, conduct

 5       with which he was not charged; and (2) the charged conduct, the

 6       transport and shipment of images of unrelated child pornography

 7       involving different girls.  A jury might find, as the dissent does, that

 8       Kopstein’s predisposition to engage in other conduct bears upon his

 9       predisposition to transport and ship the child pornography solicited

10       by the government agent.  Then again, a jury might find that it does

11       not.    

12   •   The dissent glosses over the last ten words of the jury note: “what

13       does it mean to ‘disprove the defense of entrapment’”?  Id. at 225.  If

14       the jury did not understand that, exactly what part of the entrapment

15       defense did it understand?  

16   •   The dissent points out that the district court’s use of “term[s] of

17       abeyance” are blessed by model instructions and by the acquiescence

18       of Kopstein’s counsel during the reading of the initial instructions. 



                                        32
 1       But the jury’s later note specifically asked about the phrase “before

 2       you may render a verdict of not guilty,” suggesting confusion about

 3       why it should not “render” a verdict for Kopstein if the government

 4       did not disprove the defense of entrapment.  Further guidance

 5       became necessary; but the supplemental instruction could only have

 6       deepened the confusion: “If you decide this issue of entrapment, you

 7       go on to decide whether or not the Government has proved beyond a

 8       reasonable doubt the three elements . . . .”  Id. at 220.  At the risk of

 9       being obvious, this advice works only if the jury decides the issue of

10       entrapment by finding there was none.

11   •   The bouncing ball that a reader should follow going through the jury

12       instructions is: the “first step.”  The dissent argues that there was not

13       “any need to define” it, Dissenting Op. at 33, because Kopstein

14       initiated all of them.  That is not so, see supra Parts V.B, VI.B; but the

15       argument proves too much, because, as the dissent recognizes, the

16       jury could have considered as a first step Kopstein’s “possession of

17       the images,” Dissenting Op. at 34, which may not be a first step to

18       transporting or shipping them, and is in fact a different offense.



                                       33
 1         •        The dissent sees no more than “minor” and “trifling misstatements,”

 2                  id. at 1, and takes them one by one to mitigate their impact: the

 3                  “district court might better have said” something else, id. at 24; or a

 4                  specific error is harmless, id. at 30 (“In essence, the inconsistency

 5                  favored Kopstein and therefore did not prejudice him.”); or a

 6                  misstatement was “corrected,” id. at 35.  But a jury composed of

 7                  laypersons cannot be expected to perform the work done in the

 8                  dissent: grammatical parsing, subtle exegesis, rhetorical

 9                  deconstruction, and editing for harmlessness.  After all, two judges of

10                  this Court have found it difficult enough to follow the jury

11                  instructions, and with great respect it may be said that the 41‐page

12                  dissent does not much dispel the confusion.9

13

14                                       CONCLUSION

15         For the foregoing reasons, we vacate Kopstein’s conviction and remand for

16   a new trial.


          9 Rather than attempt reconciliation of the transcript excerpts in the two
     competing opinions, the interested reader is invited to proceed directly to the
     transcript and to simply read the instructions aloud, in full.  See Appendix at 160‐
     225, United States v. Kopstein, No. 13‐417 (2d Cir. July 17, 2013), ECF No. 28.    

                                                 34
 1   DEBRA ANN LIVINGSTON, Circuit Judge, dissenting:

 2          What the majority omits to mention is more revealing than what it says.  The

 3   majority identifies three supposed errors in the jury instructions on entrapment.  Of

 4   these, none were adequately preserved and two are sufficiently obscure as to go

 5   largely or even wholly unremarked by the appellant before this Court.  Indeed, the

 6   principal language on which the majority focuses – and the only supposed error

 7   from the charge itself, as opposed to the supplemental charge in response to jury

 8   questions – was unsurprisingly complained of neither below nor even here, given

 9   that the supposedly misleading language was specifically requested by the defense at

10   trial and, furthermore, comes nearly verbatim from Judge Leonard Sand’s Modern

11   Federal  Jury  Instructions.    The  language  of  this  instruction  is  not  error,  either

12   standing  alone  or, as the majority would have it, in conjunction with the minor

13   misstatements in the supplemental charge on which the majority so avidly latches. 

14   The stringent requirements for plain error, see United States v. Marcus, 560 U.S. 258,

15   262 (2010), have not been approached, much less satisfied.

16          Simply put, this is a vacatur in search of a justification.  The majority seizes

17   on trifling misstatements in a supplemental instruction to conclude that a properly

18   instructed jury – a jury whose note revealed scrupulous attention to the written

                                                  1
 1   instructions sent with it into the jury room and deemed “[o]bviously . . . correct” by

 2   the defense – was somehow hopelessly confused on the issue of entrapment.  The

 3   majority  deems  these  trifles  prejudicial,  moreover,  in  the  face  of  overwhelming

 4   evidence  that  appellant  Scott  D.  Kopstein  (“Kopstein”),  convicted  in  the  United

 5   States  District  Court  for  the  Eastern  District  of  New  York  on  three  counts  of

 6   transporting and shipping child pornography in violation of 18 U.S.C. § 2252(a)(2),

 7   was not entrapped, but utterly predisposed.  

 8          In short, vacatur here is both unwarranted on the facts and inconsistent with

 9   our cases.  The majority’s attempt to explain its determination otherwise, moreover,

10   only confuses precedent that is otherwise clear and easily applied.  Indeed, if this

11   conclusion were not evident from the arguments the majority makes – and it is – it

12   could  also  be  inferred  from  another  buried  detail:  namely,  that  the  majority,  in

13   laying out its argument for vacatur, relies on nearly as many lines of transcript from

14   a colloquy between the judge and counsel outside of the presence of the jury, as lines

15   of instruction given to the jury.  This colloquy – albeit heavily relied upon by the

16   majority – is irrelevant to its conclusion that instructional error requires the jury’s

17   verdict to be set aside.  See United States v. Sabhnani, 599 F.3d 215, 240 (2d Cir. 2010)

18   (“[O]ur concern on appeal is the effect of jury instructions”; thus, we consider “only”


                                                  2
 1   instructions the “jury . . . heard.”).  For the reasons set forth herein, I respectfully

 2   dissent.

 3                                              I

 4         At the start, the majority’s austere presentation of the facts shown at trial

 5   obscures evidence relevant to the strength of Kopstein’s entrapment defense, and

 6   thus the question whether supposed instructional error prejudiced his trial.  See

 7   Marcus, 560 U.S. at 262 (noting that vacatur on plain error review requires that error

 8   affect substantial rights).  The following facts are drawn from the trial record.

 9         According to his own signed statement, made after his arrest, Kopstein, for

10   a period of three years, chatted online with “younger girls.”  The youngest of the

11   girls was “probably 9.”  During these chats, Kopstein would “trade[] pictures of

12   [himself] for pictures of [the underage girls].”  Kopstein  collected “an estimated

13   1000 pictures [and] videos” from these chats.  Kopstein also admitted to using a file‐

14   sharing  service  to  download  pornographic  videos  and  pictures,  including  child

15   pornography.  He saved “everything” from these chats in an untitled folder on his

16   hard drive.  At the time of his arrest, DHS agents searched Kopstein’s hard drive

17   and, despite Kopstein’s attempt to delete them, agents recovered almost 200 images

18   that appeared to contain child pornography. 


                                                3
 1          Kopstein’s  conviction  on  three  counts  of  transporting  child  pornography

 2   stems from the events of June 12, 2009.  On that date, Kopstein entered an Internet

 3   chatroom looking for underage girls.  Using the screen name “mikehrny,” Kopstein

 4   began a conversation with Hopeinsac (actually Special Agent David Lombardi, of

 5   the Department of Homeland Security) by asking for her age, sex, and location.1

 6   Hopeinsac  responded  that  she  was  female,  twelve  years  of  age,  and  lived  in

 7   California.    Kopstein  thereafter  turned  the  conversation  to  sex,  inquiring  of

 8   Hopeinsac  whether  she  liked  sex,  whether  she  had  “ever  seen  a  dick?,”  had

 9   “suck[ed] it,” and whether she wanted to see his.  J.A. 22‐23.    

10          Less than nine minutes after commencing this conversation, Kopstein sent a

11   picture of his penis to Hopeinsac.  Kopstein in turn asked Hopeinsac if she would

12   send  him  “pics.”    Before  she  could  do  so,  Kopstein  sent  another  pornographic

13   picture to Hopeinsac, this time showing his penis in his hand.  Again Kopstein asked

14   to see a picture of Hopeinsac.  Agent Lombardi transmitted to Kopstein a school

15   picture of a twelve‐year‐old girl. 



            1
               I  adopt  the  appellant’s  use  of  the  feminine  pronoun  to  refer  to  Hopeinsac,  as
     portrayed by Agent Lombardi, because Kopstein perceived the person with whom he was
     “chatting” to be female.  All chat exchanges are presented with the original spelling and
     grammar, except as edited for clarity.

                                                      4
 1         Kopstein told Hopeinsac that this picture was “very sexy,” but that he wanted

 2   more.  Kopstein requested that she send him child pornography, imploring that “id

 3   love to see more naughty pics[.] [S]how me where to put my cock.”  J.A. 23.  It was

 4   thus Kopstein – not Agent Lombardi – who first raised the prospect of transporting

 5   child pornography.  Hopeinsac declined, stating that she did not “hav[e] any of

 6   thos[e].”    J.A.  24.    Kopstein,  not  deterred,  asked  Hopeinsac  to  create  child

 7   pornography for him by photographing herself: “u could just take some, send them

 8   and then delete them.”  J.A. 24.

 9         The conversation proceeded:

10          Kopstein: do you have any other pics?
11          Hopeinsac: yea...what do i get out of it????????
12          Kopstein: i got more naughty pics of me for you . . . if I can see more
13                     of you
14          Hopeinsac: u hav any w a girl
15          Kopstein: none of me with a girl
16          Hopeinsac: awwwww
17          Kopstein: but i have other people with other girls
18          Hopeinsac: any good ones
19          Kopstein: yea . . . if you send me more pics . . . ill show u a[ ]lot 
20
21   J.A. 24.  Notably, once Hopeinsac inquired whether Kopstein possessed any “good”

22   pictures of “people with . . . girls” – a request which Kopstein argues on appeal was

23   a request for pornographic images of children – it took Kopstein only 14 seconds to



                                                5
 1   respond,  “yea  .  .  .  ill  show  u  a[  ]lot,”  affirming  that  he  would  transport  child

 2   pornography across state lines.  J.A. 24.

 3          Hopeinsac next sent Kopstein another non‐pornographic picture of a young

 4   girl (purportedly a picture of Hopeinsac), to which Kopstein responded: “mmmm

 5   sexy body . . . id like to get under that dress.”  J.A. 24.  Hopeinsac told Kopstein that

 6   she thought he was going to send her “some stuff.”  Kopstein, for a second time,

 7   affirmed his commitment to transport child pornography: “[S]end me a few more

 8   pics . . . then ill send u a[ ]lot.” J.A. 25.  

 9          Hopeinsac declined, but nonetheless, and only seconds later, Kopstein sent two

10   additional pornographic images of himself, then also transmitted his first image of

11   child pornography.  This image depicted “a nude adult white male, [lying] on his

12   back on the bed, with . . . a prepubescent nude female performing oral sex on him.” 

13   J.A. 67.  It took Kopstein less than eight minutes from the time Agent Lombardi

14   purportedly requested child pornography until Kopstein transported the first image.

15          Kopstein then sent a second image of child pornography, this time depicting

16   intercourse.    Kopstein  commented  that  “this  is  what  I  wanna  do  to  you

17   [Hopeinsac].”  J.A. 25.  Kopstein expressed his interest in having sex with Hopeinsac

18   again: “any guy that gets to fuck you would be a really lucky guy.”  J.A. 26.  After


                                                       6
 1   continuing this sexually explicit conversation, and without any specific request from

 2   Hopeinsac,  Kopstein  sent  two  more  images  depicting  child  pornography  that

 3   formed  the  basis  of  Count  I  in  the  indictment.    According  to  trial  evidence,  the

 4   photograph entitled “daddygetsblownp[1].jpg” depicts a prepubescent nude girl,

 5   no older than nine years old, performing oral sex on an adult male.  The child is a

 6   victim known to law enforcement and the image is part of what is known as the

 7   “Helen series.”  J.A. 74‐75.  The photograph entitled “15 suck a thk one.jpg” depicts

 8   a  girl  of  approximately  ten  or  eleven  and  is  part  of  the  “Vickie  series.”    J.A.  89. 

 9   Shortly thereafter, Kopstein sent another image that, according to testimony from

10   Agent Lombardi, depicted an adult male having intercourse with a prepubescent

11   female.  J.A. 76‐77.

12          Kopstein next told Hopeinsac that he would “love to have u with another sexy

13   girl like you.”  J.A. 27.  Hopeninsac inquired if Kopstein had ever gone out with a

14   “gurl [her] age.”  Kopstein replied, “yes,” and said that “the youngest ive had sex

15   with was 11.”2  Kopstein continued, “so id love to meet you in person one day and




            2
             In his post‐arrest statement, Kopstein said that he told girls with whom he chatted
     “about  having  sex  with  other  younger  girls,”  but  asserted  that  these  statements  were
     untrue.  J.A. 21.

                                                      7
 1   show u a good time.”  Hopeinsac said that would be “kewl” but she lives in “cali.” 

 2   This did not deter Kopstein: “one day, ill come visit and make you cum.”  J.A. 27.

 3          Kopstein,  without  any  additional  urging  from  Hopeinsac,  then  sent  two

 4   additional photographs, which are the basis of Counts II and III in the indictment. 

 5   Both were stipulated to contain child pornography.  The first of these, a photograph

 6   entitled “%3Bkmcnkms%20%28162%29[1].jpg,” depicts a naked prepubescent girl,

 7   between eight and twelve years old, being digitally penetrated in her vagina by a

 8   male adult hand.  The image is part of a series commonly referred to as the “marine

 9   land series.”  J.A. 85‐86.  The second is a photograph entitled “09 yo 0003hard.jpg,”

10   which depicts a prepubescent girl, between the ages of ten and eleven years old,

11   holding an erect penis.  The child is known to law enforcement and the image is also

12   part  of  the  “Vickie  series.”      J.A.  88‐89.    Kopstein  sent  a  handful  of  additional

13   pornographic images to Hopeinsac, including pictures of his own tumescent and

14   then flaccid penis.  J.A. 91‐93.  Kopstein then ended the chat by commenting, “lets

15   do it again . . . .”  J.A. 29.

16                                                  II

17          During  opening  statements,  Kopstein,  through  counsel,  admitted  to

18   possessing child pornography and to transporting it electronically. Kopstein rested


                                                    8
 1   his  defense  on  entrapment.    His  attorney,  having  solicited  and  secured  a  lesser

 2   included offense instruction from the court, argued in closing that while the jury

 3   should convict Kopstein for possessing child pornography, Kopstein was not guilty

 4   of  transporting  and  shipping  child  pornography  because  he  was  entrapped  by

 5   Agent Lombardi to commit this crime.  The jury, after three jury notes and about

 6   three hours of deliberation, rejected Kopstein’s entrapment defense and convicted

 7   on the three charged counts of transporting and shipping.

 8         In  the  majority’s  view,  supposed  errors  in  the  jury  instructions  regarding

 9   entrapment require that the jury’s verdict be set aside.   As for the main instruction,

10   however, Kopstein – who had the opportunity to review the court’s charge before

11   it was given – never even suggested below that the district court’s instructions were

12   erroneous.  To the contrary, as Kopstein’s lawyer affirmed at the time of the jury

13   notes, “Obviously the [original] charge as given is correct . . . .”  J.A. 211.  And even

14   on  appeal,  Kopstein  concedes  that  these  instructions  “[made]  clear  that,  if

15   entrapment were not disproved, the jury was required to acquit on transporting and

16   shipping” – directly contrary to the majority’s position here.

17         As  presently  relevant,  the  district  court  initially  charged  the  jury  on

18   entrapment as follows:


                                                 9
 1                The defendant asserts as a defense to the indictment[’s] three
 2         counts of transporting and shipping child pornography that he was
 3         entrapped  into  committing  those  offenses  by  the  undercover
 4         government agent.  The defendant may not be convicted of a crime if
 5         it was the Government who gave the defendant the idea to commit the
 6         crime, if it was the Government who also persuaded him to commit the
 7         crime, and if he was not ready and willing to commit the crime before
 8         the Government agent first was in communication with him. 
 9                On  the  other  hand,  if  the  defendant  was  already  ready  and
10         willing  to  commit  the  crime  of  transporting  and  shipping  child
11         pornography,  and  the  Government  merely  presented  him  with  an
12         opportunity to do so, that would not constitute entrapment. 
13                Your inquiry on this issue should first be to determine if there is
14         any evidence that the undercover agent took the first step that led to a
15         criminal  act  of  the  defendant  transporting  and  shipping  child
16         pornography.  If you find there was no such evidence, there can be no
17         entrapment, and your inquiry on this defense should end there. 
18                If,  on  the  other  hand,  you  find  some  evidence  that  the
19         undercover government agent initiated the criminal acts charged in the
20         indictment, then you must decide if the Government has satisfied its
21         burden  to  prove  beyond  a  reasonable  doubt  that  prior  to  that  the
22         defendant was ready and willing to commit the crimes of transporting
23         and shipping child pornography. 
24                If you find beyond a reasonable doubt that the defendant was
25         predisposed,  that  is,  ready  and  willing  to  commit  transporting  and
26         shipping child pornography as charged, and merely was awaiting a
27         favorable opportunity to commit those offenses, then you should find
28         that the defendant was not entrapped.
29                On  the  other  hand,  if  you  have  a  reasonable  doubt  that  the
30         defendant  would  have  committed  the  offenses  charged  without  the
31         Government’s  inducements,  you  must  acquit  the  defendant  of  the
32         crimes of transporting and shipping child pornography.
33
34   J.A. 187‐88. 



                                               10
 1         As already noted, Kopstein raised no objection to this entrapment instruction.

 2   He  did  request,  however,  that  the  jury  be  charged  as  to  possession  of  child

 3   pornography,  which  Kopstein  urged  was  a  lesser  included  offense  to  the

 4   transportation of such material.  Over the government’s objection, the district court

 5   charged:

 6                In  some  cases,  the  law  which  a  defendant  is  charged  with
 7         breaking actually covers two separate crimes.  One is more serious than
 8         the second, and the second is generally called a lesser included offense. 
 9                The  indictment  in  this  case  charges  the  defendant  with  three
10         counts of transporting and shipping child pornography, and I have
11         explained  to  you  the  elements  which  the  Government  must  prove
12         beyond a reasonable doubt before you may convict him of that crime.
13                If you find that the Government has not satisfied its burden of
14         proof on any of those elements, then before you may render a verdict
15         of not guilty as to transporting and shipping child pornography, you
16         must proceed to determine whether the defendant has committed the
17         lesser crime of possession of child pornography. 
18                On the other hand, if you find that the Government has proven
19         the defendant’s guilt beyond a reasonable doubt as to each of the three
20         counts of transporting and shipping child pornography, you should
21         stop deliberating and inform the Court before you consider the lesser
22         included offense. 
23                If you cannot reach a unanimous decision as to each of the three
24         counts of transporting and shipping child pornography, you should
25         likewise stop deliberating and inform the Court before you consider the
26         lesser included offense. 
27
28   J.A. 188‐89. 




                                               11
 1          The majority contends that the phrase “before you may render a verdict” in

 2   the instruction’s third paragraph, by requesting that the jurors go on to consider the

 3   lesser included offense before returning a not guilty verdict on the more serious

 4   charge, could have misled the jury to “return a verdict of guilty on [the transporting

 5   and shipping counts] even if the prosecution had failed to prove a necessary part of

 6   its case.”  Maj. Op. at 14.  But Kopstein’s counsel not only raised no objection to this

 7   language – he specifically requested it (language derived directly from the Sand

 8   model charge):

 9          [Kopstein’s counsel]: [T]he actual language from Sand says: [“]If you
10          find that the government has not satisfied the burden of proof on any
11          of the elements or if you cannot unanimously agree the defendant is
12          guilty,  then  before  you  may  render  a  verdict  of  [not]  guilty  you  must
13          proceed to determine whether the defendant has committed the lesser
14          crime.[”]  . . . [W]e are asking for that language[,] if they can’t agree[,]
15          that they consider the lesser crime.
16
17   Trial Tr. 392 (emphasis added).3

18          Defense  counsel  did  have  one  request  in  the  wake  of  the  lesser  included

19   charge – that it be amended to refer specifically to Kopstein’s entrapment defense. 



            3
              The majority erroneously characterizes this Sand instruction as only “blessed . . .
     by the acquiescence of Kopstein’s counsel during the reading of the initial instructions,”
     Maj. Op. 33, when in fact the instruction was specifically requested by Kopstein’s counsel
     who during this request, read this very instruction to the court.

                                                   12
 1   Thereafter, as defense counsel requested, the district court instructed the jury that

 2   the original instruction (the text of which was provided to the jurors in the jury

 3   room) should be amended as follows: 

 4         It should read on 44 and again on 59: If you find that the Government
 5         has  not  satisfied  its  burden  of  proof  on  any  of  those  elements
 6         [concerning  transportation  and/or  shipping],  or  if  you  find  that  the
 7         Government has not disproved the defendant’s defense of entrapment, then
 8         you  must  go  on  to  consider  the  lesser  included  offense  of  child  – 
 9         possession of child pornography. 

10   J.A. 203 (emphasis added).  The court reiterated: “All right.  Ladies and gentlemen,

11   that will appear again on page 59, and I instruct you that the same rules apply.”

12         About one hour after deliberations began, the jury sent out two notes.  The

13   first note requested the transcript of the chat between Kopstein and Hopeinsac, as

14   well as the images Kopstein transmitted to Hopeinsac.   The second alerted the court

15   that the jury “need[ed] clarifications on the Judge’s instructions on page 44.” J.A.

16   206.  The court brought the jury back into the courtroom and asked for more detail

17   regarding what was confusing to the jury.  After returning to the jury room, the jury

18   provided an explanatory third note: 

19         Please clarify[:]
20
21         p[.]42 “If  you  find  there  was  no  such  evidence  there  can  be  no
22                entrapment and your inquiry on this defense should end there” 



                                                13
 1           p[.]44 “or  if  the  government  has  not  disproved  the  defense  of
 2                  entrapment beyond a reasonable doubt, then before you may
 3                  render a verdict of not guilty” 
 4
 5           If  we  find  in  favor  of  the  page  42  instruction  do  we  consider  the
 6           instruction on page 44 and if so what does it mean to “disprove the
 7           defense of entrapment”? 
 8
 9   J.A. 225.

10          Read in context, the meaning of this note is clear.  Page 42 of the instructions

11   addressed the requirement that a defendant, to make out an entrapment defense,

12   present credible evidence of inducement.  See Mathews v. United States, 485 U.S. 58,

13   63  (1988)  (“[A]  valid  entrapment  defense  has  two  related  elements:  government

14   inducement of the crime, and a lack of predisposition on the part of the defendant to

15   engage in the criminal conduct.”).   Specifically, the jury was instructed on page 42

16   that its inquiry as to entrapment “should first be to determine if there is any evidence

17   that  the  undercover  agent  took  the  first  step  that  led  to  the  criminal  act  of  the

18   defendant transporting and shipping child pornography.”  J.A. 187.  The jury was

19   then  advised  that  “[i]f  you  find  there  was  no  such  evidence,  there  can  be  no

20   entrapment,  and  your  inquiry  on  this  defense  should  end  there.”    J.A.  187  (emphasis

21   added). 




                                                   14
 1          The  jury  note  thus  obviously  concerned  the  relationship  between  this

 2   instruction (that the jury should wholly discontinue consideration of the entrapment

 3   defense  in  the  absence  of  evidence  of  government  inducement)  and  the  later

 4   instruction,  on  page  44,  that  it  should  consider  the  lesser  included  offense  of

 5   possession of child pornography if the government failed to disprove entrapment. 

 6   Given  that  the  instruction  on  page  42,  correctly  read,  advised  jurors  that  absent

 7   evidence of inducement, they were never to reach the question whether entrapment

 8   had  been  disproved,  the  jurors’  question  as  to  the  relationship  between  this

 9   instruction and the instruction on page 44 (to consider the lesser included offense if

10   entrapment was disproved) makes perfect sense.  Indeed, it suggests that the jurors

11   closely scrutinized and understood the written instructions.   

12          After discussion with the lawyers, the district court provided supplemental

13   oral instructions to address the issue identified by the jury – oral instructions that

14   concededly contain the minor misstatements onto which the majority latches.  At the

15   same time, however, these instructions address with clarity the issue about which the

16   jurors actually requested assistance.  The court answered the first question posed by

17   the jurors in its explanatory note as follows:

18                So look at page 42.  Initially, make a determination whether there
19          is some evidence of inducement, that is, that the Government agent

                                                  15
 1          took  the  first  step  to  have  defendant  transport  and/or  ship  child
 2          pornography.
 3                 Now, with regard to the instructions here, if you decide there is
 4          no inducement, disregard the instructions on entrapment, and then you
 5          go  on  to  the  next  step,  which  is  to  decide  whether  or  not  the
 6          Government has proven each and every element of the transporting
 7          and shipping of child pornography beyond a reasonable doubt. 
 8                     
 9   J.A. 218.  The district court then moved on to the second question:

10                   So let’s review for a moment.
11                   On page 42, the first inquiry you make is whether or not there is
12          some  evidence  of  .  .  .  inducement  .  .  .  .    If  you  find  there  is  some
13          evidence  that  the  Government  agent  took  the  first  step  to  have  the
14          defendant  transport  or  ship  child  pornography,  then  you  go  on  to
15          consider the other elements as to whether or not the Government has
16          proven  entrapment  and  has  disproven  entrapment  [sic]  beyond  a
17          reasonable doubt.
18                   First off, is there some evidence of inducement? 
19                   If you find there is some evidence of inducement, you go on to
20          consider  whether  or  not  the  Government  has  disproven  beyond  a
21          reasonable  doubt  that  the  other  elements  of  entrapment  which  I’ve
22          listed here apply. 
23                   In other words, if the defendant was already ready and willing
24          to commit the crime of transporting and shipping child pornography,
25          and the Government merely presented him with an opportunity to do
26          this, . . . [t]hen there’s no entrapment.
27
28   J.A.  219‐20.  The district court then summarized its answers to both questions posed

29   by the jury: 

30                 First, look if there is some evidence of inducement.  If you find
31          there  is  no  evidence  of  inducement,  that  stops  the  inquiry  on


                                                     16
 1          entrapment. If you find there is some evidence of inducement in that
 2          first step, then you go on to decide whether or not the Government has
 3          proven  to  you  beyond  a  reasonable  doubt  that  the  defendant  was
 4          already ready, willing and able to commit the crime of transporting
 5          child pornography, and if the Government merely presented him with
 6          an opportunity to do so, that wouldn’t constitute entrapment.
 7                  If  you  decide  this  issue  of  entrapment,  you  go  on  to  decide
 8          whether or not the Government has proved beyond a reasonable doubt
 9          the  three  elements  –  or  the  elements  that  I’ve  outlined  for  you  for
10          transporting and shipping child pornography. If all those elements are
11          met beyond a reasonable doubt, then you should convict the defendant
12          and report your verdict.
13                   
14   J.A. 220.

15         After these supplemental instructions, defense counsel asserted: (1) that the

16   court may have misspoken at one point and indicated that even if the jury “found

17   inducement  or  .  .  .  some  evidence  of  inducement,  and  then  after  applying  the

18   reasonable doubt standard . . . found there was entrapment,” it could “still go on to

19   consider transporting and shipping”; and (2) that the court also “may have said the

20   Government has proven entrapment” when it meant to say “disprove.”  J.A. 221‐22. 

21   With regard to the former point, however, as the majority states, defense counsel

22   “backed down” when the court, after reviewing the instructions, stated that this was

23   not the “sense” of them. Maj. Op. 26 (citing J.A. 222‐23).  Regarding the latter point,




                                                 17
 1   defense counsel himself stated that counsel suspected the jurors realized the error,

 2   if it in fact occurred.  Shortly thereafter, the jury returned its guilty verdict. 

 3                                                III

 4          The  majority  identifies  three  “sources  of  confusion”  in  the  entrapment

 5   instructions that, it concludes, require vacatur.  To secure vacatur based on a flawed

 6   jury  instruction,  however,  even  a  defendant  who  preserves  his  objection  –  and

 7   Kopstein  did  not  even  attempt  to  preserve  the  great  bulk  of  the  supposed

 8   instructional flaws on which the majority relies –  “must demonstrate both error and

 9   ensuing prejudice.”  United States v. Quinones, 511 F.3d 289, 313‐14 (2d Cir. 2007).

10   Moreover, “[w]e emphatically do not review a jury charge ‘on the basis of excerpts

11   taken out of context,’ but in its entirety to determine whether considered as a whole,

12   ‘the instructions adequately communicated the essential ideas to the jury.’”  Sabhnani,

13   599 F.3d at 237 (quoting United States v. Mitchell, 328 F.3d 77, 82 (2d Cir. 2003); United

14   States v. Tran, 519 F.3d 98, 105 (2d Cir. 2008)) (internal citations omitted); see also Cupp

15   v. Naughten, 414 U.S. 141, 146‐47 (1973) (“[A] single instruction to a jury may not be

16   judged  in  artificial  isolation,  but  must  be  viewed  in  the  context  of  the  overall

17   charge.”).  Judged by these standards, none of the three supposed errors identified




                                                  18
 1   by the majority, either singly or in conjunction, justify its determination to set aside

 2   the jury’s work.  

 3      A.  Lesser Included Offense Charge

 4          The  majority  first  finds  error  in  the  lesser  included  offense  instruction

 5   contained in the principal charge.  The majority asserts that the district court’s use of

 6   the phrase “before you may” on two occasions (“before you may render a verdict of not

 7   guilty”) is an “instruction to put off acquittal” that “could have misled” the jury to

 8   convict on transporting and shipping even if the prosecution did not prove its case. 

 9   The majority concludes that this supposed error, considered in conjunction with the

10   other two, requires vacatur.  Respectfully, I disagree. 

11          At the start, this supposed error is not properly considered by this Court.  For

12   as  already  noted,  Kopstein  requested  the  lesser  included  offense  instruction  in  its

13   specific form: his counsel read the precise phrase onto which the majority latches,

14   “before you may render a verdict,” in his request to charge in the district court.  See

15   Trial  Tr.  392.    Kopstein  then  affirmed  his  agreement  to  the  charge,  as  further

16   amended at his own request.4  Later, Kopstein conceded in the district court that


             4
               At sidebar, after the instructions were initially read, Kopstein requested that the
     lesser  included  offense  instruction  be  modified.      Kopstein  raised  no  objection  to  the
     “before you  may render a verdict” phrase, however, having specifically asked for this

                                                    19
 1   “[o]bviously, the [original] charge as given is correct . . . .”   And even here he admits

 2   that “the original instruction” made “clear that if entrapment were not disproved, the

 3   jury was required to acquit on transporting and shipping . . . .”  Appellant’s Br. 33 &

 4   n.7.  Accordingly, Kopstein has waived the opportunity to challenge the instruction

 5   on appeal.  See Quinones, 511 F.3d at 321 (“A finding of true waiver applies with even

 6   more force when, as in this case, defendants not only failed to object to what they

 7   now describe as error, but they actively solicited it . . . .”); United States v. Giovanelli,

 8   464 F.3d 346, 351 (2d Cir. 2006) (per curiam) (“[I]f a party invited the charge . . . , she

 9   has waived any right to appellate review of the charge.”); United States v. Young, 745

10   F.2d 733, 752 (2d Cir. 1984) (holding that “not even the plain error doctrine permits

11   reversal on the ground that the trial court granted a defendant’s request to charge”);

12   see also United States v. Polouizzi, 564 F.3d 142, 153 (2d Cir. 2009) (“[B]y agreeing that

13   the [modified] instruction [proposed by the district court following an objection] was

14   satisfactory, [defendant] waived the right to challenge the instruction on appeal.”). 

15          Even if this were not the case, however, vacatur is still wholly inappropriate,




     language the day before.  He requested only that the instruction be altered to “include a
     situation”  in  which  the  jury  found  the  defendant  not  guilty  of  the  transporting  and
     shipping charges “by reason of the defense of entrapment.”  J.A. 201.  This modification
     was made and Kopstein raised no further complaint.  

                                                   20
 1   pursuant to the plain error standard.  See Marcus, 560 U.S. at 262.  As already noted,

 2   the phrase identified by the majority – “before you may render a verdict” –  was

 3   derived verbatim from the lesser included offense charge in Sand’s Modern Federal

 4   Jury Instructions.  In fact, other than specifying the particular offenses at issue and

 5   including reference to the entrapment defense at Kopstein’s request, the instruction

 6   is identical, word for word, to Judge Sand’s model instruction.  Compare Sand et al.,

 7   Modern Federal Jury Instructions, Criminal Instruction 9‐10 (“If you find that the

 8   government has not satisfied its burden of proof on any of those elements . . . , then,

 9   before you may render a verdict of not guilty, you must proceed to determine [the

10   lesser included offense].”), with  J.A. 189 (“If you find that the Government has not

11   satisfied its burden of proof on any of those elements, then before you may render

12   a verdict of not guilty as to transporting and shipping child pornography, you must

13   proceed to determine [the lesser included offense].”).  There is nothing erroneous

14   about this pattern provision, much less does it constitute plain error.

15         The majority, cherry‐picking the word “may” from the instruction, argues that

16   the lesser included charge could suggest “that the jury should not automatically return

17   a verdict of not guilty as to transporting and shipping even if the government failed

18   to sustain its burden,” either  as  to the elements or in disproving the entrapment

                                               21
 1   defense.  Maj. Op. 15.  With respect, I disagree.  This contention simply ignores the

 2   extensive jury instructions given before the lesser included offense charge, thereby

 3   failing to read this language in context and as a whole, as our precedent requires.  See

 4   United States v. Quattrone, 441 F.3d 153, 177 (2d Cir. 2006) (noting that instructions are

 5   reviewed as a whole “to see if the entire charge delivered a correct interpretation of

 6   the law” (internal quotation marks omitted)); accord Sabhnani, 599 F.3d at 237.

 7         Although wholly ignored by the majority, the district court had previously

 8   instructed the jury numerous times that the government must prove each element of

 9   the crime and also disprove entrapment, all beyond a reasonable doubt.  In fact, no

10   fewer than seven times did the district court make clear that the defendant must be

11   acquitted  if:  (1)  the  government  did  not  prove  the  elements  of  shipping  and

12   transporting beyond a reasonable doubt;5 or (2) if the defendant’s entrapment defense


            5
              The  court’s  instructions  requiring  the  government  to  prove  the  elements  of
     shipping and transporting beyond a reasonable doubt included:

            •      “I will instruct you as to . . . the specific elements that the Government must
                   prove beyond a reasonable doubt to warrant a finding of guilt . . . .”  J.A. 160. 

            •      “If you have a reasonable doubt as to the guilt of the defendant, you should
                   not hesitate for any reason to find a verdict of acquittal for the defendant.” 
                   J.A. 167.

            •      “The  burden  is  always  upon  the  Government  to  prove  guilt  beyond  a
                   reasonable  doubt.  This  burden  never  shifts  to  the  defendant,  for  the  law

                                                   22
1   was successful.6  Given this context, the natural way to read the term “may” – as used

2   both by the district court and in the Sand model instruction requested by Kopstein




                  never imposes upon a defendant in a criminal case the burden or duty of
                  calling any witnesses or producing any evidence.”  J.A. 168.

           •      “[Y]ou must be satisfied of the guilt of the defendant beyond a reasonable
                  doubt before you may convict.”  J.A. 171.

           •      “In order to prove the defendant guilty of transporting child pornography,
                  the  Government  must  prove  each  of  the  following  elements  beyond  a
                  reasonable doubt. . . .  The first element which the Government must prove
                  beyond a reasonable doubt is that the defendant knowingly transported or
                  shipped  .  .  .  a  visual  depiction.  .  .  .    The  second  element  which  the
                  Government  must  prove  beyond  a  reasonable  doubt  is  that  the  visual
                  depiction  was  mailed  or  transported  .  .  .  .    The  third  element  which  the
                  Government must prove beyond a reasonable doubt is that the production
                  of  the  visual  depiction  involved  the  use  of  a  minor  engaging  in  sexually
                  explicit conduct . . . .  The fourth element that the Government must prove
                  beyond  a  reasonable  doubt  is  that  the  defendant  knew  both  that  the
                  production of the visual depiction involved the use of a minor engaging in
                  sexually  explicit  conduct  and  that  it  portrayed  a  minor  engaged  in  that
                  conduct.”  J.A. 181‐83, 186.
           6
            The  court’s  instructions  requiring  the  jury  to  acquit  if  doubt  remained  as  to
    whether the defendant was entrapped included:

           •      “The defendant may not be convicted of a crime if it was the Government
                  who gave the defendant the idea to commit the crime . . . .”  J.A. 187.

           •      “[I]f you have a reasonable doubt that the defendant would have committed
                  the  offenses  charged  without  the  Government’s  inducements,  you  must
                  acquit  the  defendant  of  the  crime  of  transporting  and  shipping  child
                  pornography.”  J.A. 188.


                                                   23
 1   – is as a term of abeyance.  If the jury found that the government did not prove all of

 2   the elements or did not disprove entrapment, then the jury was required to enter a

 3   verdict of not guilty, but not until it considered the lesser included offense.  Indeed, this

 4   reading is so natural that Kopstein’s counsel admitted below that it was correct and

 5   concedes  in  his  brief  on  appeal  that  the  original  instructions  made  clear  that  “if

 6   entrapment were not disproved, the jury was required to acquit on transporting and

 7   shipping.”

 8          The majority seeks to avoid this result by seizing upon language, not from the

 9   main  instruction,  but  from  the  supplemental  one.    It  urges  that  language  in  the

10   supplemental  charge    “compounded  the  problem”  supposedly  created  by  the

11   requested  model  instruction  by  “increas[ing]  the  jury’s  already  considerable

12   confusion” with the suggestion that entrapment was not a dispositive defense.  Maj.

13   Op. 26‐27.  Again, I disagree.  

14          The challenged language from the supplemental instruction is in italics:

15                   First, look if there is some evidence of inducement.  If you find
16           there  is  no  evidence  of  inducement,  that  stops  the  inquiry  on
17           entrapment.  If you find there is some evidence of inducement in that
18           first step, then you go on to decide whether or not the Government has
19           proven  to  you  beyond  a  reasonable  doubt  that  the  defendant  was
20           already ready, willing and able to commit the crime of transporting



                                                   24
 1           child pornography, and if the Government merely presented him with
 2           an opportunity to do so, that wouldn’t constitute entrapment.
 3                  If you decide this issue of entrapment, you go on to decide whether
 4           or not the Government has proved beyond a reasonable doubt the three
 5           elements – or the elements that I’ve outlined for you for transporting
 6           and shipping child pornography.
 7
 8   J.A.  220.    Granted,  the  district  court  might  better  have  said,  in  the  supplemental

 9   charge, that if the jury decided the entrapment issue in favor of the Government, it

10   should go on to address whether each element had been shown.  But for the reasons

11   stated above, the premise of the majority’s argument for vacatur – that the failure to

12   use  such  language  somehow  “compounded”  a  preexisting  problem  in  the  main

13   instruction –  is simply false.  The original instructions, as requested by Kopstein, did

14   not  cause,  and  the  jury’s  note  did  not  reveal,  any  preexisting  “considerable

15   confusion” as to entrapment that the supplemental instruction could “increase.”  And

16   without  any  preexisting  confusion,  the  majority  is  left  with  one  phrase  in  the

17   supplemental instruction that was not as precise as it could have been.  Considering

18   that the instructions previously made clear that entrapment was a complete defense

19   to transporting and shipping, this single phrase could not have produced confusion. 

20    Cf. Brown v. Greene, 577 F.3d 107, 111‐12 (2d Cir. 2009) (collecting cases upholding

21   jury charges containing imprecise language regarding burden of proof, because the



                                                   25
 1   charges  as  a  whole  made  clear  that  the  cases  were  governed  by  the  “beyond  a

 2   reasonable doubt” standard); United States v. Locascio, 6 F.3d 924, 941 (2d Cir. 1993)

 3   (ambiguous summary of an element of a crime did not warrant reversal where earlier

 4   discussion of the element was clear).  Accordingly, it is no basis for vacatur – a point

 5   the  majority  implicitly  concedes  by  conflating  this  supposed  error  in  the

 6   supplemental  charge  with  a  nonexistent  error  in  the  main  instruction,  based  on

 7   language specifically requested by the defendant himself.

 8       B.  Supplemental Charge

 9         The  majority  next  determines  that  vacatur  is  required  because  the

10   “supplemental  instructions  regarding  inducement  and  the  ‘first  step’  were

11   inconsistent and problematic given the facts of this case.”  Maj. Op. 27.  There was no

12   objection on this ground below, however, and the majority concedes that the plain

13   error standard applies.  It has not been satisfied.

14         As already noted, the district court’s supplemental instruction addressed both

15   of the questions posed in the jury’s third note with precision.7  As to the first, the jury


            7
              Again, the third jury note reads as follows:

                   Please clarify[:]
            p[.]42 “If you find there was no such evidence there can be no entrapment
                   and your inquiry on this defense should end there” 

                                                 26
1   wanted  to  know  whether,  if  the  jury  found  no  inducement  (i.e.,  in  favor  of  the

2   instruction providing for no inducement), jurors then needed further to consider the

3   entrapment  defense.    The  district  court  accurately  answered  this  question  in  the

4   negative three separate times.  See J.A. 218 (noting that if the jury found no evidence

5   of inducement, it should “forget about entrapment and disregard any mention of

6   entrapment”).8    The  district  court  then  answered  the  second  question  regarding

7   disproving  entrapment  (although  this  was  arguably  unnecessary,  given  that  the



           p[.]44 “or if the government has not disproved the defense of entrapment
                  beyond a reasonable doubt, then before you may render a verdict of
                  not guilty” 

           If we find in favor of the page 42 instruction do we consider the instruction
           on  page  44  and  if  so  what  does  it  mean  to  “disprove  the  defense  of
           entrapment”? 
    J.A. 225.
           8
              The  two  additional  occasions  where  the  district  court  answered  this  question
    correctly are set forth here:

           [I]f  you  decide  there  is  no  inducement,  disregard  the  instructions  on
           entrapment, and then you go on to the next step, which is to decide whether
           or  not  the  Government  has  proven  each  and  every  element  of  the
           transporting and shipping of child pornography beyond a reasonable doubt.
    J.A. 218.
      
           First, look if there is some evidence of inducement.  If you find there is no
           evidence of inducement, that stops the inquiry on entrapment. 
    J.A. 220.


                                                  27
1   jurors wished to know “what . . . it mean[s] to ‘disprove the defense of entrapment’”

2   only if they were required to consider entrapment in  the  absence of inducement,

3   which they were not).  The district court answered this second question accurately

4   and completely two separate times.9

5         As we have said, “[a] supplemental charge is not defective where it responds

6   adequately to the jury’s request for clarification.”  United States v. Velez, 652 F.2d 258,

7   262 (2d Cir. 1981) (citing United States v. Viserto, 596 F.2d 531, 539 (2d Cir. 1979)).

8   Accordingly, because the district court did answer the jury’s third note accurately

9   and  completely,  the  cases  relied  on  by  the  majority  to  justify  vacatur  –  cases



           9
             The court correctly instructed as follows:

           If you find there is some evidence of inducement,  you  go  on  to  consider
           whether or not the Government has disproven beyond a reasonable doubt
           that the other elements of entrapment which I’ve listed here apply.  
                   In  other words, if the  defendant  was already  ready  and willing to
           commit the crime of transporting and shipping child pornography, and the
           Government merely presented him with an opportunity to do this, all right. 
           Then there’s no entrapment.  
    J.A. 219‐20.  

           [D]ecide  whether  or  not  the  Government  has  proven  to  you  beyond  a
           reasonable doubt that the defendant was already ready, willing and able to
           commit the crime of transporting child pornography, and if the Government
           merely presented him with an opportunity to do so, that wouldn’t constitute
           entrapment.
    J.A. 220. 

                                                28
 1   involving supplemental instructions that failed to address the issue with which the

 2   jury  was  concerned,  or  that  did  so  poorly,  further  confusing  it  –  are  simply

 3   inapposite.  See Maj. Op. 8‐9 (citing United States v. Rossomando, 144 F.3d 197, 202‐03

 4   (2d  Cir.  1998)  (vacating  conviction  because  initial  charge  was  erroneous  and

 5   supplemental charge failed to fix the problem); United States v. Hastings, 918 F.2d 369,

 6   371‐73 (2d Cir. 1990) (vacating conviction because the district court failed to answer

 7   the jury’s question whether knowledge was required to convict the defendant of

 8   illegal firearm possession)).    

 9          The majority seizes upon a supposed problem with the inducement instruction

10   –  a  problem  not  raised  in  the  jury  note  –  to  avoid  this  conclusion.    The  majority

11   asserts  that  the  supplemental  inducement  instruction  was  inconsistent  as  to  the

12   evidence necessary to satisfy the inducement requirement.  United States v. Bala, 236

13   F.3d  87,  94  (2d  Cir.  2000)  (noting  that  defendant  bears  the  burden  of  presenting

14   “credible evidence of government inducement”).  Specifically, although the court

15   twice noted in the supplemental instruction (consistent with its advice in the main

16   instruction) that the inducement inquiry involved the question whether “there is

17   some evidence that the Government agent took the first step to have the defendant

18   transport or ship child pornography,” J.A. 218‐19, the majority asserts that elsewhere


                                                    29
 1   in the supplemental instruction the court “took for granted that Kopstein took the

 2   ‘first step,’” – as in the instruction that “there must be some evidence of inducement

 3   on the part of the Government agent that this inducement caused the defendant to take

 4   the first step,” Maj. Op. 28 (quoting J.A. 217) (emphases altered).

 5          But Kopstein, in addition to not objecting below, admits before this Court that

 6   his counsel “did not object when the variations referring to Kopstein’s first step were

 7   delivered” because “it was clear throughout that it was the agent who had to do the

 8   inducing and that it was Kopstein who had to be induced.”  Appellant’s Br. 37.  In

 9   essence, the inconsistency favored Kopstein and therefore did not prejudice him.  The

10   instructions (according to the majority) should have consistently required the jury to

11   determine, as the main instruction charged, whether “there is any evidence that the

12   undercover  agent  took  the  first  step  that  led  to  a  criminal  act  of  the  defendant

13   transporting and shipping child pornography.”  E.g., J.A. 187.  But the instructions

14   as given allowed the jury to find inducement if either (1) “the Government agent took

15   the first step,” J.A. 218, or (2) “inducement on the part of the Government agent . . .

16   caused the defendant to take the first step,” J.A. 217 – thus permitting the jury to find

17   inducement in support of Kopstein’s defense even if the government did not take the

18   first step, as long as the government agent induced the defendant to do so.  This

                                                  30
 1   instruction thus expanded Kopstein’s entrapment defense, causing him no prejudice

 2   and certainly failing to affect his substantial rights, as required in plain error review. 

 3   See Marcus, 560 U.S. at 262.

 4         The  majority  resists  this  conclusion,  asserting  first  that  a  confusing  jury

 5   instruction on the defendant’s sole defense ipso facto constitutes plain error.  Maj. Op.

 6   27 n.6.  But even if the inconsistency challenged here was confusing – a doubtful

 7   proposition, given that the district court’s written instructions were consistent in this

 8   regard – potential confusion, standing alone, does not permit vacatur on plain error

 9   review.  In United States v. Marcus, the Supreme Court said (reversing this Court) that

10   an appellate court:

11         may, in its discretion, correct an error not raised at trial only where the
12         appellant demonstrates that (1) there is an error; (2) the error is clear or
13         obvious, rather than subject to reasonable dispute; (3) the error affected
14         the appellant’s substantial rights, which in the ordinary case means it
15         affected the outcome of the district court proceedings; and (4) the error
16         seriously affects the fairness, integrity or public reputation of judicial
17         proceedings.
18
19   560 U.S. at 262 (emphasis added) (brackets and internal quotation marks omitted). 

20   And “[l]ower courts,” the Supreme Court has reminded us, “must apply [the plain

21   error rule] as this Court has interpreted it.”  Id.  It is thus not enough to assert that a

22   supplemental instruction is inconsistent or even confusing in some respect.  Having

                                                 31
 1   declined to object below, Kopstein must demonstrate that the inconsistency matters

 2   by satisfying each criterion required for plain error review.   He has not done so – not

 3   even close.

 4          The  majority  disagrees,  arguing  that  the  supplemental  instruction  was  not

 5   merely inconsistent as to the first step (whether the government must take the first

 6   step or induce the defendant to do so).  Even worse, the instruction left the “first

 7   step”  undefined.    But  the  Sand  model  instruction  given  in  the  main  charge  and

 8   deemed “[o]bviously . . . correct” by the defense leaves “first step” undefined.  Sand

 9   et al., Modern Federal Jury Instructions, Criminal Instruction 8‐7.   Moreover, our

10   Court has specifically endorsed the Sand instruction on inducement.  In United States

11   v. Dunn, Judge Feinberg, writing for a unanimous panel, noted that instructions on

12   entrapment “should be simplified” so as to “focus the jury’s attention on the central

13   issue presented by a claim of entrapment: Was the defendant ‘ready and willing to

14   commit the offense if given an opportunity to do so?’”  779 F.2d 157, 160 (2d Cir.

15   1985).  To reach this central issue, the Court counseled, “there need only be some

16   evidence of government initiation of the illegal conduct.”  The Court further advised,

17   “[f]or  a  clear  and  concise  instruction  embodying  this  approach,  see  1  L.  Sand,  J.

18   Siffert, W. Loughlin, S. Reiss, Modern Federal Jury Instructions 8‐24 (1984) (§ 8.07 –


                                                  32
 1   Entrapment).”    Id.    And  more  recently,  we  stated  in  United  States  v.  Brand,  “Our

 2   conclusion that the district court did not err in defining entrapment is supported by

 3   the fact that the charge mirrors the model language from Sand’s Modern Federal Jury

 4   Instructions – language we have previously approved.” 467 F.3d 179, 205 (2d Cir.

 5   2006) (citing United States v. Han, 230 F.3d 560, 565 (2d Cir. 2000)).  

 6          The majority cites no case law to support its suggestion that this instruction is

 7   deficient,  for  failing  to  specify  what  counts  as  government  initiation  of  illegal

 8   conduct.  To the contrary, it cites the same Sand instruction as “proper.”  Maj. Op. 28.

 9   There  is  thus  no  “clear  and  obvious”  error  here  that  arises  from  this  lack  of

10   specification.  See Marcus, 560 U.S. at 262 (noting that, among other requirements,

11   error must be “clear or obvious” to constitute plain error).  Nor is there any impact

12   on the appellant’s substantial rights.  According to the majority, the district court was

13   required  to  “ma[k]e  clear  that  the  critical  inquiry  concerned  inducement  of  the

14   transport  and  shipment,  and  not  inducement  of  other  conduct,  however

15   reprehensible.”  Maj. Op. 30.   But this is precisely what the district court did – and

16   without any need to define “first step.”  The court, in fact, aided the jury by making

17   clear four separate times in the supplemental instruction alone that it was the transport

18   and shipment of child pornography that the government must induce, not merely the

                                                  33
 1   possession  of  child  pornography  or  other  reprehensible  conduct.    See  J.A.  217

 2   (referring  to  “the  first  step  in  committing  the  criminal  act  of  transporting  child

 3   pornography and shipping child pornography”); J.A. 218 (“the first step to have the

 4   defendant transport . . . and/or ship child pornography”); id. (“the first step to have

 5   defendant transport and/or ship child pornography”); J.A. 219 (“the Government

 6   agent took the first step to have the defendant transport or ship child pornography”).

 7          Finally, even if the district court were required to say what the first step in

 8   transporting child pornography was – although undoubtedly it was not – the failure

 9   to do so here was not prejudicial, let alone plainly erroneous.  The majority lists the

10   possible first steps about which it believes the jury was confused:“the initiation of the

11   chat”, the “sexual references”, the proposal that child pornography be transported

12   or shipped – or even possession of the images.  Maj. Op. 17.10  But choosing any one

13   of these steps would not have changed the outcome here because it was Kopstein, not

14   Agent Lombardi, who initiated each of them.  Kopstein took up the chat and first

15   referenced sexual matters.  See J.A. 22.  He possessed the images.  And it was also

16   Kopstein who first proposed that child pornography be transported or shipped – a



             10
               The majority asserts that the agent requested Kopstein to “transmit an image of
     a child being raped.”  Maj. Op. 17.  No such thing occurred.   

                                                  34
 1   detail the majority overlooks.  After sending multiple adult pornographic photos to

 2   a person he believed to be a child, Kopstein solicited Hopeinsac to send to him a

 3   “naughty pic[ ]” that would “show me where to put my cock.”  J.A. 22.  Thus, even

 4   if the district court had instructed the jury that one of these particular steps was the

 5   step the government agent had to undertake, for inducement to be found, the result

 6   would not have been different.  The district court’s election not to specify the first

 7   step – consistent with the case law and the better approach to entrapment – was not

 8   error, much less plain error prejudicing the defendant’s substantial rights.

 9       C. Burden Regarding Entrapment

10          In  a  single  sentence,  the  majority  contends,  finally,  that  the  supplemental

11   instructions created a “problem” by inconsistently pronouncing “on whether the

12   government was required to ‘prove’ entrapment or ‘disprove’ entrapment.”  Maj.

13   Op. 30.  The majority itself appears embarrassed to deem this error, and for good

14   reason.    The  “problem”  at  issue  relates  to  a  single  line  in  the  supplemental

15   instruction:

16                On page 42, the first inquiry you make is whether or not there is
17          some  evidence  of    .  .  .  inducement  .  .  .  .    If  you  find  there  is  some
18          evidence  that  the  Government  agent  took  the  first  step  to  have  the
19          defendant  transport  or  ship  child  pornography,  then  you  go  on  to
20          consider the other elements as to whether or not the Government has


                                                      35
 1         proven  entrapment  and  has  disproved  entrapment  beyond  a  reasonable
 2         doubt.
 3
 4   J.A. 219 (emphasis added).  The district court here made a misstatement, which it

 5   recognized  and  promptly  corrected  –  though  the  majority  refuses  to  make  this

 6   simple inference from the transcription of the proceedings before us.  Moreover, the

 7   majority fails to mention that the supplemental instructions correctly placed the

 8   burden of disproving entrapment on the government at least five times.  Indeed,

 9   even  Kopstein’s  attorney  acknowledged  that  any  error  was  inconsequential:

10   referring to this slip of the tongue, defense counsel stated just thereafter that “I think

11   there was [a] place, also, where you may have said the Government has proven

12   entrapment.  And I think what you meant to say was disprove.  But I suspect that

13   [the  jurors] realize that.”  J.A. 221‐21.  Indeed Kopstein – but not the majority –

14   continues to maintain this position on appeal, conceding that the district judge here

15   “immediately corrected herself.”  Appellant’s Br. 22. 

16         In the  face  of all this, the majority fails to identify the standard of review

17   (plain error), the prejudice to the defendant (none), the error that is plain (none), or

18   how the plain error, assuming there was one, seriously affects the fairness, integrity,

19   or public reputation of judicial proceedings (it would not).  As we have repeatedly



                                                36
 1   said, jury charges are not to be read “on the basis of excerpts taken out of context,”

 2   but in their entirety, to see whether the instructions “adequately communicated the

 3   essential  ideas  to  the  jury.”    Sabhnani,  599  F.3d  at  237  (internal  quotation  marks

 4   omitted).  By the majority’s reasoning, any misspoken portion of a sentence by a

 5   district  judge  –  even  if  “immediately  corrected”  and,  sensibly,  not  objected  to  –

 6   could constitute a reason to grant a defendant a new trial.  There was no error here,

 7   much less error justifying vacatur. 

 8                                                 IV

 9          Although not necessary to my conclusion, I note, finally, that the supposed

10   errors on which the majority relies were utterly harmless  – so that even assuming,

11   contrary to the record, that these errors were properly preserved, vacatur is still

12   inappropriate.11  United States v. Naiman, 211 F.3d 40, 51 (2d Cir. 2000) (noting that 

13   a conviction will be set aside for error in jury instructions only “if the instructions,

14   viewed as a whole, caused the defendant prejudice”); see also United States v. Ekinci,

15   101 F.3d 838, 843 (2d Cir. 1996) (noting that prejudice is examined in light of the




            11
             Vacatur on plain error review is similarly barred because there was no effect on
     Kopstein’s substantial rights.  See Marcus, 560 U.S. at 262.

                                                   37
 1   evidence  and  the  “erroneous  instruction  in  the  context  of  the  instructions  as  a

 2   whole”).   

 3          To  succeed  on  his  affirmative  defense  of  entrapment,  Kopstein  was  first

 4   required to “present[ ] credible evidence of government inducement.”  Bala, 236 F.3d

 5   at 94.  Provided this element was shown, the prosecution then was required to prove

 6   predisposition beyond a reasonable doubt, in order to disprove entrapment.  United

 7   States v. Al‐Moayad, 545 F.3d 139, 153 (2d Cir. 2008).  No rational jury, applying this

 8   law, would have found that Kopstein was entrapped.

 9          As to inducement (and as noted already), the defendant need only point to

10   credible  evidence  of  inducement,  a  burden  we  have  properly  characterized  as

11   “relatively slight.”  United States v. Mayo, 705 F.2d 62, 67 (2d Cir. 1983).  But as we

12   have also said, this obligation “should not be treated as a hollow requirement,” and

13   a defendant “cannot simply point to the government’s use of an undercover agent”

14   to satisfy it.  Brand, 467 F.3d at 190.  Here, contrary to the majority’s implication that

15   it  was  the  government  who  initiated  Kopstein’s  crimes  by  first  suggesting  the

16   electronic transmission of child pornography, Kopstein first suggested this crime by

17   requesting that a purported twelve‐year‐old send him a photograph showing him

18   “where to put my cock.”  Thus (and by any of the definitions of “first step” to which

                                                 38
 1   the majority points) the evidence overwhelmingly  shows that Kopstein was not

 2   induced and that any supposed error in the inducement instructions was harmless.

 3          Even if this were not the case, however, any rational jury would find that the

 4   government proved that Kopstein was predisposed in light of (1) his existing course

 5   of  criminal  conduct  prior  to  the  crime  charged  and  (2)  his  ready  willingness  to

 6   commit  the  crime,  as  evidenced  by  his  prompt  response  to  Agent  Lombardi’s

 7   supposed inducement.  See United States v. Salerno, 66 F.3d 544, 547 (2d Cir. 1995). 

 8   As  to  his  existing  course  of  conduct,  Kopstein  admitted  to  possessing  child

 9   pornography and  to having numerous sexual chats with girls as young as nine over

10   a three‐year period.  He admitted both to sending these girls images of himself and

11   to requesting that they send him images.  Nearly two hundred images depicting

12   apparent child pornography were recovered from his computer. 

13          All this is in addition, moreover, to the evidence that Kopstein (1) sought out

14   Hopeinsac; (2) turned their conversation to sex within minutes of encountering her;

15   (3) repeatedly sent her unsolicited images of his penis; and (4) within fifteen minutes

16   of  beginning  their  encounter,  implored  her  to  create  and  transmit  to  him  a

17   pornographic image of herself showing him “where to put my cock.”  This conduct




                                                 39
 1   took  place  before  any  suggestion  by  the  agent  that  Kopstein  transmit  images  of

 2   underage girls.  

 3         The majority is thus reduced to claiming that a rational jury could conclude

 4   that Kopstein, who solicited the transport of child pornography in the early part of

 5   his  conversation  with  Hopeinsac,  was  not  predisposed  to  commit  the  offense

 6   moments thereafter.  The majority is wrong.  Kopstein’s request that Hopeinsac

 7   engage in sexually explicit conduct and produce and transport visual depictions of

 8   such  conduct  –  “take  some,  send  them  and  then  delete  them,”  J.A.  24  –

 9   overwhelmingly establishes his predisposition to transport child pornography and,

10   indeed, to engage in an even more serious crime (production of child pornography)

11   requiring a mandatory minimum sentence of 15 years imprisonment.  See 18 U.S.C.

12   § 2251(a); see also United States v. Broxmeyer, 708 F.3d 132, 139 (2d Cir. 2013) (Jacobs,

13   J., dissenting from denial of rehearing en banc) (“[U]nder 18 U.S.C. § 2251(a), by

14   asking [the victim] (without success) to take nude photos of herself, [the defendant]

15   became guilty of attempting to [cause a minor to] ‘engage in . . . sexually explicit

16   conduct for the purpose of producing [a] visual depiction of such conduct.’”). 

17         Kopstein  also  readily  acceded  to  what  he  asserts  was  the  government

18   inducement here – namely, the agent’s inquiry whether Kopstein possessed “good”

                                                40
 1   pictures  of  any  “girls.”  Kopstein  agreed  to  commit  the  criminal  conduct  of

 2   transmitting child pornography within fourteen seconds of the moment he asserts he

 3   was induced, and began transmitting child pornography to a purported twelve‐

 4   year‐old girl minutes thereafter.  See Jacobson v. United States, 503 U.S. 540, 550 (1992)

 5   (“Had the agents in this case simply offered petitioner the opportunity to order child

 6   pornography through the mails, and petitioner – who must be presumed to know

 7   the law – had promptly availed himself of this criminal opportunity, it is unlikely

 8   that  his  entrapment  defense  would  have  warranted  a  jury  instruction.”).  Thus,

 9   Kopstein’s  course  of  criminal  conduct  was  not,  as  the  majority  would  have  it,

10   consistent with the theory that Kopstein had “no predisposition or inclination” to

11   transport child pornography.  No rational jury would find otherwise. 

12                                         CONCLUSION

13          In sum, I disagree with the majority’s analysis and with its conclusion.  The

14   majority  fails  to  read  the  instructions  in  context  and  as  a  whole.    It  neglects  to

15   explain  how  any  properly  preserved  error  prejudiced  Kopstein  and  it  wholly

16   disregards the Supreme Court’s admonition in Marcus that we are to apply the plain

17   error rule “as [the Supreme Court] has interpreted it,” and not as we see fit.  560 U.S.

18   at 262.  There is no basis for vacatur.  Accordingly, I respectfully dissent. 

                                                    41